EXECUTION COPY

 

 

 

 

 

 

 

SALE AND SERVICING AGREEMENT

 

 

 

among

 

 

 

JOHN DEERE OWNER TRUST 2007

 

Issuing Entity

 

 

 

JOHN DEERE RECEIVABLES, INC.

 

Seller

 

 

 

and

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

Servicer

 

 

 

 

Dated as of April 15, 2007

 

 

 

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Definitions

1

SECTION 1.02 Other Definitional Provisions

15

SECTION 1.03 Calculations

15

 

ARTICLE II

 

Conveyance of Receivables

 

SECTION 2.01 Conveyance of Receivables

16

SECTION 2.02 Waiver

16

 

ARTICLE III

 

The Receivables

 

SECTION 3.01 Representations and Warranties of Seller

17

SECTION 3.02 Repurchase by Seller upon Breach

17

SECTION 3.03 Custody of Receivable Files

18

SECTION 3.04 Duties of Servicer as Custodian

18

SECTION 3.05 Instructions; Authority to Act

19

SECTION 3.06 Custodian’s Indemnification

19

SECTION 3.07 Effective Period and Termination

19

 

ARTICLE IV

 

Administration and Servicing of Receivables

 

SECTION 4.01 Duties of Servicer

20

SECTION 4.02 Collection of Receivable Payments

20

SECTION 4.03 Realization upon Receivables

21

SECTION 4.04 Physical Damage Insurance

21

SECTION 4.05 Maintenance of Security Interests in Financed Equipment

21

SECTION 4.06 Covenants of Servicer

21

SECTION 4.07 Purchase by Servicer of Receivables upon Breach

21

SECTION 4.08 Servicing Fee

22

SECTION 4.09 Servicer’s Certificate

22

SECTION 4.10 Annual Statement as to Compliance; Notice of Default

22

 

 

 

i

 

 

--------------------------------------------------------------------------------



 

SECTION 4.11 Report on Assessment of Compliance and Annual Independent Certified
Public Accountants’ Report

22

SECTION 4.12 Access to Certain Documentation and Information Regarding
Receivables

23

SECTION 4.13 Servicer Expenses

24

SECTION 4.14 Appointment of Sub-Servicer

24

SECTION 4.15 Information to be Furnished in the Event of Resignation or
Termination

24

SECTION 4.16 Exchange Act Reports

24

 

ARTICLE V

 

Distributions; Reserve Account;

Statements to the Certificateholder and Noteholders

 

SECTION 5.01 Establishment of Trust Accounts

26

SECTION 5.02 Collections

28

SECTION 5.03 Additional Deposits

28

SECTION 5.04 Distributions

28

SECTION 5.05 Reserve Account

29

SECTION 5.06 Statements to the Certificateholder and Noteholders

30

SECTION 5.07 Net Deposits

31

 

ARTICLE VI

 

The Seller

 

SECTION 6.01 Representations of Seller

32

SECTION 6.02 Corporate Existence

33

SECTION 6.03 Liability of Seller; Indemnities

33

SECTION 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Seller

34

SECTION 6.05 Limitation on Liability of Seller and Others

35

SECTION 6.06 Seller May Own Notes; Retention of the Certificate

35

SECTION 6.07 Right of Seller to Repurchase Receivables

35

 

ARTICLE VII

 

The Servicer

 

 

 

SECTION 7.01 Representations of Servicer

35

SECTION 7.02 Indemnities of Servicer

36

SECTION 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer

38

SECTION 7.04 Limitation on Liability of Servicer and Others

39

SECTION 7.05 JDCC Not to Resign as Servicer

39

SECTION 7.06 Servicer to Act as Administrator

40

 

 

 

ii

 

 

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

Default

 

SECTION 8.01 Servicer Default

40

SECTION 8.02 Appointment of Successor

41

SECTION 8.03 Notification to Noteholders and the Certificateholder

42

SECTION 8.04 Waiver of Past Defaults

42

 

ARTICLE IX

 

Termination

 

SECTION 9.01 Optional Purchase of All Receivables and Termination

42

 

ARTICLE X

 

Miscellaneous Provisions

 

SECTION 10.01 Amendment

44

SECTION 10.02 Protection of Title to Trust

45

SECTION 10.03 Notices

47

SECTION 10.04 Assignment

47

SECTION 10.05 Limitations on Rights of Others

47

SECTION 10.06 Severability

47

SECTION 10.07 Separate Counterparts

47

SECTION 10.08 Headings

48

SECTION 10.09 Governing Law

48

SECTION 10.10 Assignment to Indenture Trustee

48

SECTION 10.11 Nonpetition Covenants

48

SECTION 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee

48

SECTION 10.13 Additional Securities

49

 

 

 

 

 

 

SCHEDULES

 

 

 

SCHEDULE A – Schedule of Receivables

 

SCHEDULE B – Location of Receivable Files

 

SCHEDULE C – List of Fiscal Months

 

SCHEDULE D – Servicer’s Certificate

 

SCHEDULE E – Statement to Certificateholder

 

SCHEDULE F – Statement to Noteholders

 

SCHEDULE G – Payment and Deposit Instructions to Indenture Trustee

 

APPENDIX A – Servicing Criteria

 

 

 

 

iii

 

 

--------------------------------------------------------------------------------



 

This SALE AND SERVICING AGREEMENT dated as of April 15, 2007, among JOHN DEERE
OWNER TRUST 2007, a Delaware statutory trust (the “Issuing Entity”), JOHN DEERE
RECEIVABLES, INC., a Nevada corporation (the “Seller”), and JOHN DEERE CAPITAL
CORPORATION, a Delaware corporation (“JDCC” or the “Servicer”).

WHEREAS the Issuing Entity desires to purchase a portfolio of receivables
arising in connection with agricultural and construction equipment retail
installment sale and loan contracts generated by JDCC in the ordinary course of
business;

WHEREAS the Seller has purchased such receivables from JDCC and desires to sell
such receivables to the Issuing Entity; and

WHEREAS JDCC desires to service such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01       Definitions. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Administration Agreement” means the Administration Agreement dated as of April
15, 2007 among the Trust, JDCC, as Administrator, and U.S. Bank National
Association, as indenture trustee, as the same may be amended and supplemented
from time to time.

“Administration Fee” means the fee payable to the Administrator pursuant to
Section 3 of the Administration Agreement.

“Administrator” means the administrator under the Administration Agreement.

“Agreement” means this Sale and Servicing Agreement, as the same may be amended
and supplemented from time to time.

“Amount Financed” with respect to a Receivable means the amount advanced under
the Receivable toward the purchase price of the related Financed Equipment and
any related costs.

“Annual Percentage Rate” or “APR” of a Receivable means the fixed annual rate of
finance charges specified in the related Contract.

“Certificate” means the Certificate (as defined in the Trust Agreement).

“Certificate Balance” equals, initially, and, on each day thereafter, equals the
initial Certificate Balance reduced by all amounts allocable to principal
previously distributed to the Certificateholder.

 

--------------------------------------------------------------------------------



“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.

“Certificateholder” has the meaning assigned to such term in the Trust
Agreement.

“Certificate Monthly Principal Distributable Amount” means (a) zero on any
Payment Date on which the outstanding principal balance of the Notes has not
been reduced to zero after taking into account distributions on such Payment
Date and (b) on each Payment Date on and after the Payment Date on which the
outstanding principal balance of the Notes is reduced to zero, an amount equal
to the Principal Distributable Amount minus the principal payment, if any, on
the Notes on such Payment Date.

“Class A-1 Note Final Payment Date” means May 15, 2008.

“Class A-1 Note Interest Rate” means a rate per annum equal to 5.33006%.

“Class A-1 Notes” means the Class A-1 Notes (as defined in the Indenture).

“Class A-2 Note Final Payment Date” means October 15, 2009.

“Class A-2 Note Interest Rate” means a rate per annum equal to 5.21%.

“Class A-2 Notes” means the Class A-2 Notes (as defined in the Indenture).

“Class A-3 Note Final Payment Date” means July 15, 2011.

“Class A-3 Note Interest Rate” means a rate per annum equal to 5.04%.

“Class A-3 Notes” means the Class A-3 Notes (as defined in the Indenture).

“Class A-4 Note Final Payment Date” means April 15, 2014.

“Class A-4 Note Interest Rate” means a rate per annum equal to 5.07%.

“Class A-4 Notes” means the Class A-4 Notes (as defined in the Indenture).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01.

“Collection Period” means, with respect to the first Payment Date, the period
from the Cut-off Date through the Fiscal Month ending on April 29, 2007 and,
with respect to each subsequent Payment Date, the Fiscal Month ending
immediately preceding such Payment Date. Any amount stated “as of the close of
business on the last day of a Collection Period” shall give effect to the
following calculations as determined as of the end of the day on such last day:
(1) all applications of collections and (2) all distributions to be made on the
following Payment Date.

 

 

2

 

 

--------------------------------------------------------------------------------



 

“Commission” means the United States Securities and Exchange Commission.

“Contract” means an agricultural or construction equipment retail installment
sale or loan contract.

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be administered, which
office at date of the execution of this Agreement is located at 209 S. LaSalle
Street, Suite 300, Chicago, IL 60604, Attention: JDOT 2007; or at such other
address as the Indenture Trustee may designate from time to time by notice to
the Noteholders and the Seller, or the corporate trust office of any successor
Indenture Trustee (the address of which the successor Indenture Trustee will
notify the Noteholders and the Seller).

“Current Principal Distribution Amount” means, with respect to any Payment Date,
an amount equal to the Note Value at the beginning of the related Collection
Period less the Note Value at the end of that Collection Period.

“Cut-off Date” means March 25, 2007.

“Dealer” means the dealer who sold an item of Financed Equipment securing a
Receivable.

“Deere” means Deere & Company, a Delaware corporation, and its successors.

“Delinquent” means a Scheduled Payment determined by the Servicer to be past due
in accordance with its normal practices, subject to Article IV relating to the
administration and servicing of the Receivables.

“Delivery” when used with respect to Trust Account Property the perfection and
priority in which is governed by Article 8 of the UCC or the Federal Book-Entry
Regulations means:

(a)          with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(47) of the UCC (other than certificated
securities) and are susceptible to physical delivery, transfer thereof to the
Indenture Trustee or its nominee or custodian by physical delivery to the
Indenture Trustee or its nominee or custodian endorsed to, or registered in the
name of, the Indenture Trustee or its nominee or custodian or endorsed in blank,
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Property to the Indenture Trustee or its nominee or custodian free and clear of
any adverse claims, consistent with changes in applicable law or regulations or
the interpretation thereof;

 

 

3

 

 

--------------------------------------------------------------------------------



(b)          with respect to a “certificated security” (as defined in Section
8-102(a)(4) of the UCC), transfer thereof (i) by physical delivery of such
certificated security endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, (ii) by physical
delivery of such certificated security in registered form to a “securities
intermediary” (as defined in Section 8-102(a)(14) of the UCC) acting on behalf
of the Indenture Trustee if the certificated security has been specially
endorsed to the Indenture Trustee by an effective endorsement;

(c)          with respect to any security issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
Association that is a book-entry security held through the Federal Reserve
System pursuant to Federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable Federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Trust Account
Property to an appropriate book-entry account maintained with a Federal Reserve
Bank by a securities intermediary which is also a “depository” pursuant to
applicable Federal regulations and issuance by such securities intermediary of a
deposit advice or other written confirmation of such book-entry registration to
the Indenture Trustee or its nominee or custodian of the purchase by the
Indenture Trustee or its nominee or custodian of such book-entry securities; the
identification by the Federal Reserve Bank of such book-entry certificates on
its records being credited to the securities intermediary’s Participant’s
securities account; the making by such securities intermediary of entries in its
books and records identifying such book-entry security held through the Federal
Reserve System pursuant to Federal book-entry regulations as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such custodian
holds such Trust Account Property solely as agent for the Indenture Trustee or
its nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and

(d)          with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (c) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee, or by another Person (not a securities
intermediary) either becoming the registered owner of the uncertificated
security on behalf of the Indenture Trustee, or having become the registered
owner, acknowledging that it holds for the Indenture Trustee, or the issuer
thereof agreeing that it will comply with instructions originated by the
Indenture Trustee without further consent of the registered owner thereof;

(e)          with respect to a “financial asset” (as defined in Section
8-102(a)(9) of the UCC) to the extent not covered by paragraphs (a) through (d)
above, if a securities intermediary (i) indicates by book entry that such
financial asset has been credited to the Indenture Trustee’s “securities
account” (as defined in Section 8-501(a) of the UCC), (ii) receives a financial
asset from the Indenture Trustee or acquires a financial asset for the Indenture
Trustee, and in either case, accepts it for credit to the Indenture Trustee’s
securities account, (iii) becomes obligated under other law, regulation or rule
to credit a

 

 

4

 

 

--------------------------------------------------------------------------------



financial asset to the Indenture Trustee’s securities account, or (iv) has
agreed that it will comply with “entitlement orders” (as defined in Section
8-102(a)(8) of the UCC) originated by the Indenture Trustee without further
consent by the “entitlement holder” (as defined in Section 8-102(a)(7) of the
UCC); and

(f)           in each case of delivery contemplated herein, the Indenture
Trustee shall make appropriate notations on its records, and shall cause the
same to be made on the records of its nominees, indicating that securities are
credited to the appropriate Trust Account and held in trust pursuant to and as
provided in this Agreement.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Determination Date” means, with respect to any Payment Date, the second
Business Day prior to such Payment Date.

“Eligible Deposit Account” means either (a) a segregated trust account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State (or any domestic branch of a foreign bank),
having corporate trust powers and acting as trustee for funds deposited in such
account, so long as any of the unsecured debt obligations of such depository
institution shall have a credit rating from each of Moody’s and Standard &
Poor’s in one of its generic rating categories which signifies investment grade.

“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee or the Owner Trustee, or (b) a depository institution organized under
the laws of the United States of America or any State (or any domestic branch of
a foreign bank), (1)(i) which has either (A) a long-term unsecured debt rating
of AAA or better by Standard & Poor’s and Aaa or better by Moody’s or (B) a
short-term unsecured debt rating or a certificate of deposit rating of A-1+ by
Standard & Poor’s and P-1 or better by Moody’s, or any other long-term,
short-term or certificate of deposit rating acceptable to the Rating Agencies
and (ii) whose deposits are insured by the FDIC or (2)(i) the parent of which
has a long-term or short-term unsecured debt rating acceptable to the Rating
Agencies and (ii) whose deposits are insured by the FDIC. If so qualified, the
Indenture Trustee, the Owner Trustee, U.S. Bank National Association or The Bank
of New York (Delaware) may be considered an Eligible Institution for the
purposes of clause (b) of this definition.

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a)          direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America;

(b)          demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or State banking or
depository institution authorities; provided,

 

 

5

 

 

--------------------------------------------------------------------------------



however, that at the time of the investment or contractual commitment to invest
therein, the commercial paper or other short-term unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall
have a credit rating from each of Standard & Poor’s and Moody’s, in the highest
investment category granted thereby:

(c)          commercial paper having, at the time of the investment or
contractual commitment to invest therein, a rating from each of Standard &
Poor’s and Moody’s in the highest investment category granted thereby;

(d)          investments in money market mutual funds having a rating at the
time of such investment of no less than AAA by Standard & Poor’s and Aaa by
Moody’s (including funds for which the Indenture Trustee or the Owner Trustee or
any of their respective Affiliates is investment manager or advisor);

(e)          bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;

(f)           repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b); and

(g)          any other investment permitted by each of the Rating Agencies in
writing; provided, however, that if an investment would be an Eligible
Investment solely by virtue of clause (b), (c), (d), (e) or (f) and has a
remaining maturity of more than 30 days at the time of its acquisition by the
Indenture Trustee, then such investment shall be an Eligible Investment only if
the long-term unsecured debt rating of the obligor on such investment is at
least A-1 from Moody’s and at least A+ by S&P.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Face Amount” means with respect to a Receivable as of the close of business on
the last day of a Collection Period, the gross amount of all unpaid installments
scheduled to be paid on each contract, including unearned finance and other
charges.

“FDIC” means the Federal Deposit Insurance Corporation.

“Financed Equipment” means an item of agricultural, construction or forestry
equipment, together with all accessions thereto, which was purchased by an
Obligor pursuant to the terms of the related Contract and securing such
Obligor’s indebtedness under the respective Receivable.

“Fiscal Month” means a fiscal month specified in Schedule C, as may be amended
from time to time by the delivery by the Servicer to the Seller, the Owner
Trustee and the Indenture Trustee of a new Schedule C hereto listing the fiscal
months; provided that the fiscal

 

 

6

 

 

--------------------------------------------------------------------------------



months on any such new Schedule C shall have the ranges of number of days
generally similar to the ranges of the number of days in the fiscal months set
forth in the original Schedule C hereto and shall not result in a Collection
Period that does not allow the Servicer a sufficient amount of time to perform
the calculations required of it hereunder in respect of such Collection Period
prior to the related Determination Date.

“Form 10-D Disclosure Item” shall mean with respect to any Person, any
litigation or governmental proceedings pending against such Person, or any of
the Trust, the Depositor, the Indenture Trustee, the Owner Trustee or the
Servicer if such Person has actual knowledge thereof, in each case that would be
material to the Noteholders.

“Form 10-K Disclosure Item” shall mean with respect to any Person, (a) any Form
10-D Disclosure Item and (b) any affiliations or relationships between such
Person and any Item 1119 Party to the extent such Person has actual knowledge
thereof.

“Indenture” means the Indenture dated as of April 15, 2007, between the Issuing
Entity and the Indenture Trustee, as the same may be amended and supplemented
from time to time.

“Indenture Trustee” means U.S. Bank National Association solely in its capacity
as indenture trustee under the Indenture and not in its individual capacity, its
successors in interest and any successor indenture trustee under the Indenture.

“Initial Pool Balance” means the Pool Balance as of the Cut-off Date, which is
$1,000,545,167.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 90 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

“Investment Earnings” means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Trust Accounts to be deposited into the Collection Account on such Payment Date
pursuant to Section 5.01(b).

 

 

7

 

 

--------------------------------------------------------------------------------



“Item 1119 Party” shall mean the parties specified in Item 1119 of Regulation
AB, which are the Issuing Entity, the Seller, JDCC, as the sponsor (as defined
in Item 1101 (l) of Regulation AB), the Servicer, the Sub-Servicer, the
Indenture Trustee, each Subcontractor and the Owner Trustee.

“JDCC” means John Deere Capital Corporation, a Delaware corporation, and its
successors.

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens which attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

“Liquidated Receivable” means any Receivable liquidated by the Servicer through
the sale or other disposition of the Financed Equipment or which the Servicer
has determined to charge-off without realizing upon the Financed Equipment.

“Liquidation Proceeds” means, with respect to any Liquidated Receivable, the
moneys collected in respect thereof, from whatever source (including the
proceeds of insurance policies with respect to the related Financed Equipment or
Obligor but excluding any amounts from Dealer reserves) on a Liquidated
Receivable during the Fiscal Month in which such Receivable became a Liquidated
Receivable, net of the sum of any amounts expended by the Servicer in connection
with such liquidation and any amounts required by law to be remitted to the
Obligor on such Liquidated Receivable.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01.

“Note Interest Rate” means the per annum interest rate borne by a Note.

“Note Monthly Principal Distributable Amount” means, for any Payment Date, the
Principal Distributable Amount; provided, that the Note Monthly Principal
Distributable Amount shall not exceed the aggregate outstanding principal
balance of the Notes; provided, further, that on (i) the Class A-1 Note Final
Payment Date, the Note Monthly Principal Distributable Amount will at least
equal the outstanding principal balance of the Class A-1 Notes, (ii) the Class
A-2 Note Final Payment Date, the Note Monthly Principal Distributable Amount
will at least equal the outstanding principal balance of the Class A-2 Notes,
(iii) the Class A-3 Note Final Payment Date, the Note Monthly Principal
Distributable Amount will at least equal the outstanding principal balance of
the Class A-3 Notes and (iv) the Class A-4 Note Final Payment Date, the Note
Monthly Principal Distributable Amount will at least equal the outstanding
principal balance of the Class A-4 Notes.

“Note Value” means, with respect to any day, the present value of the unpaid
Scheduled Payments on the Receivables, discounted at an annual rate equal to
7.335%. For purposes of calculating Note Value, in the case of a defaulted
Receivable: (a) prior to the time at which such defaulted Receivable becomes a
Repossessed Receivable or a 180-day Receivable,

 

 

8

 

 

--------------------------------------------------------------------------------



the Scheduled Payments on such Receivable will be computed based on the amounts
that would have been the Scheduled Payments had such default not occurred; (b)
at the earlier of the time at which such defaulted Receivable becomes a
Repossessed Receivable or a 180-day Receivable, the amount added to the Note
Value with respect to such Receivable will be the estimated realizable value of
such Receivable, as determined by the Servicer in accordance with its normal
servicing procedures and (c) after the time such defaulted Receivable becomes a
Liquidated Receivable, and after the payment of a Purchase Amount in respect of
a Purchased Receivable, there shall be deemed to be no Scheduled Payments due on
such Receivable.

“Noteholders’ Distributable Amount” means, with respect to any Payment Date, the
sum of (a) the accrued and unpaid interest on the Notes for such Payment Date
and (b) the Note Monthly Principal Distributable Amount.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Equipment and any other Person who owes payments under the Receivable.

“Officers’ Certificate” means a certificate signed by (a) the chairman of the
board, the president, any vice president, the treasurer or any assistant
treasurer and (b) the secretary or any assistant secretary of the Seller or the
Servicer, as appropriate.

“180-day Receivable”, with respect to any Collection Period, means any
Receivable as to which a Scheduled Payment is 180 days or more Delinquent by the
last day of such Collection Period and which has not become a Liquidated
Receivable or a Repossessed Receivable; provided that a Receivable shall cease
to be a 180-day Receivable if the Servicer subsequently receives payment in full
of each Scheduled Payment that was previously 180 days or more Delinquent on
such Receivable.

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the Seller or the Servicer, which counsel shall be
acceptable to the Indenture Trustee, the Owner Trustee or the Rating Agencies,
as applicable.

“Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.

“Owner Trustee” means The Bank of New York (Delaware) in its capacity as Owner
Trustee under the Trust Agreement, its successors in interest and any successor
owner trustee under the Trust Agreement.

“Payment Date” means the 15th day of each month, or, if any such date is not a
Business Day, the next succeeding Business Day, commencing May 15, 2007.

“Pool Balance” as of the close of business on the last day of a Collection
Period, means the aggregate Principal Balance of the Receivables (excluding
Purchased Receivables and Liquidated Receivables) less the aggregate Write-Down
Amount as of the last day of such Collection Period.

 

 

9

 

 

--------------------------------------------------------------------------------



 

“Pool Face Amount” as of the close of business on the last day of a Collection
Period, means the aggregate Face Amount of the Receivables (excluding Purchased
Receivables and Liquidated Receivables) less the aggregate Write-Down Amount as
of the last day of such Collection Period.

“Principal Balance” of a Receivable, as of the close of business on the last day
of a Collection Period, means the Amount Financed minus the sum of (i) that
portion of all Scheduled Payments paid on or prior to such day allocable to
principal using the actuarial method, (ii) any payment of the Purchase Amount
with respect to the Receivable purchased by the Servicer or repurchased by the
Seller and allocable to principal, and (iii) any prepayment in full or any
partial prepayments applied to reduce the Principal Balance of the Receivable.

“Principal Carryover Shortfall” means, with respect to any Payment Date, the
excess of (i) the Principal Distributable Amount for the immediately preceding
Payment Date over (ii) the amount that was actually deposited into the Note
Distribution Account and the Certificate Distribution Account, if applicable, on
account of principal on such immediately preceding Payment Date.

“Principal Distributable Amount” means, with respect to any Payment Date, the
sum of (i) the Current Principal Distribution Amount for such Payment Date and
(ii) the Principal Carryover Shortfall for such Payment Date.

“Purchase Agreement” means the Purchase Agreement dated as of April 15, 2007,
between the Seller and JDCC, as the same may be amended and supplemented from
time to time.

“Purchase Amount” means with respect to a Receivable, the amount, as of the
close of business on the last day of a Collection Period, required to prepay in
full the Receivable under the terms thereof including interest to the last day
of such Collection Period.

“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Collection Period by the Servicer pursuant to Section 4.07
or repurchased as of such time by the Seller pursuant to Section 3.02 or 6.07.

“Rating Agencies” means Moody’s and Standard & Poor’s. If no such organization
or successor is in existence, “Rating Agency” shall be a nationally recognized
statistical rating organization or other comparable Person designated by the
Seller, notice of which designation shall be given to the Indenture Trustee, the
Owner Trustee and the Servicer.

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given 10 days (or such shorter period that is acceptable
to each Rating Agency) prior notice thereof and that each of the Rating Agencies
shall have notified the Seller, the Servicer, the Owner Trustee and the
Indenture Trustee in writing that such action will not result in a reduction or
withdrawal of the then current rating of the Notes.

 

 

10

 

 

--------------------------------------------------------------------------------



“Receivable” means any retail installment sale or loan contract listed on
Schedule A hereto.

“Receivable Files” means the documents specified in Section 3.03.

“Recoveries” means, with respect to any Liquidated Receivable, monies collected
in respect thereof, from whatever source (other than any amounts from Dealer
reserves) after the Fiscal Month in which such Receivable became a Liquidated
Receivable, net of the sum of any amounts expended by the Servicer for the
account of the Obligor and any amounts required by law to be remitted to the
Obligor.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Regulation S-X” means Regulation S-X, 17 C.F.R. §§210.1-01—210.12-29, as such
may be amended from time to time, and subject to such clarification and
interpretation as may be provided by the Commission or its staff from time to
time.

“Reportable Event” shall mean any event required to be reported on Form 8-K, and
in any event, the following:

(a) entry into a definitive agreement related to the Trust, the Notes or the
Receivables, or an amendment to a transaction document, even if the Depositor is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a transaction document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Depositor is not
a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Default;

(d) the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee;

(e) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture; and

(f) with respect to the Servicer only, if the Servicer becomes aware of any
bankruptcy or receivership of the Seller, the Depositor, the Indenture Trustee,
the Owner Trustee, any enhancement or support provider contemplated by Item
1114(b) or 1115 of Regulation AB, or other material party contemplated by Item
1101(d)(1) of Regulation AB.

 

 

11

 

 

--------------------------------------------------------------------------------



“Reporting Subcontractor” shall mean any Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB.

“Repossessed Receivable”, with respect to any Collection Period, means any
defaulted Receivable as to which the Financed Equipment securing such defaulted
Receivable has been repossessed by the last day of such Collection Period.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01.

“Reserve Account Initial Deposit” means, with respect to the Closing Date,
$12,700,989.

“Scheduled Payment” on a Receivable, means the scheduled periodic payment of
principal and interest required to be made by the Obligor.

“Seller” means John Deere Receivables, Inc., a Nevada corporation, and its
successors in interest to the extent permitted hereunder.

“Servicer” means JDCC, as the servicer of the Receivables, and each successor to
JDCC (in the same capacity) pursuant to Section 7.03 or 8.02.

“Servicer Default” means an event specified in Section 8.01.

“Servicer’s Certificate” means an Officers’ Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Schedule D.

“Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.

“Servicing Fee” means the fee payable to the Servicer for services rendered
during the respective Collection Period, determined pursuant to Section 4.08.

“Servicing Fee Rate” means 1.00% per annum.

“Specified Reserve Account Balance” means, except as otherwise provided in the
following paragraph, with respect to any Payment Date, the lesser of (a)
$15,241,186, which is 1.50% of the initial Note Value and (b) the outstanding
principal amount of the Notes immediately preceding such Payment Date less the
Note Monthly Principal Distributable Amount to be deposited in the Note
Distribution Account on such Payment Date. However, if (i) the Specified Reserve
Reduction Trigger is met on the Payment Date in April 2009, the percentage in
clause (a) above will be reduced to 1.25% on such Payment Date and shall remain
at such percentage for each payment date thereafter unless further reduced on
the Payment Date in October 2009 as provided herein; and/or (ii) the Specified
Reserve Reduction Trigger is met on the Payment Date in October 2009, the
percentage in clause (a) above will be reduced to 1.15% on such Payment Date
(regardless of whether the Specified Reserve Reduction Trigger was met on the
Payment Date in April 2009) and shall remain at such percentage for each Payment
Date thereafter.

 

 

12

 

 

--------------------------------------------------------------------------------



 

Upon payment of all interest and principal due on the Notes, the Specified
Reserve Account Balance shall be zero. The Specified Reserve Account Balance may
be reduced or the definition otherwise modified without the consent of the
Noteholders and the Certificateholder provided that the Rating Agencies confirm
in writing that such reduction or modification will not result in the reduction
or withdrawal of the then current rating of any class of the Notes and provided,
further, the Owner Trustee obtains an Opinion of Counsel confirming that the
reduction or modification will not change the tax classification of the Notes as
indebtedness. The definitions of certain terms used in the definition of
Specified Reserve Account Balance are set forth below.

“Average Delinquency Ratio” means, as of any Payment Date, the average of the
Delinquency Ratios for the three immediately preceding Collection Periods.

“Average Delinquency Ratio Test” for the Payment Date occurring in a month
specified below will be met if the Average Delinquency Ratio for such payment
date is less than the percentage specified opposite such payment date:

 

 

Payment Date

Percentage

 

 

 

 

 

April 2009

3.50

%

 

 

 

 

 

October 2009

4.50

%

 

“Delinquency Ratio” for any Collection Period means the ratio, expressed as a
percentage of (a) the aggregate amount of all Scheduled Payments in respect of
Receivables that are 60 days or more past due (other than Purchased Receivables
and Liquidated Receivables) as of the end of such Collection Period, determined
in accordance with the Servicer’s normal practices and procedures, to (b) the
Pool Balance as of the last day of such Collection Period.

“Cumulative Net Loss Ratio” means, for any Payment Date, the ratio, expressed as
a percentage, of (a) the aggregate Realized Losses on the Receivables from the
Cut-Off Date through the last day of the Collection Period immediately preceding
such Payment Date to (b) the Initial Pool Balance.

“Cumulative Net Loss Ratio Test” for the Payment Date occurring in a month
specified below will be met if the Cumulative Net Loss Ratio for such Payment
Date is less than the percentage specified opposite such Payment Date:

 

 

Payment Date

Percentage

 

 

 

 

 

April 2009

0.55

%

 

 

 

 

 

October 2009

0.65

%

 

 

 

13

 

 

--------------------------------------------------------------------------------



“Realized Losses” means, for any Collection Period, the sum of (a) in the case
of each Receivable that became a Liquidated Receivable during such Collection
Period, the difference between (i) and (ii), where (i) is the Principal Balance
plus accrued and unpaid interest on such Receivable less the Write-Down Amount
for such Receivable (if such Receivable was a 180-day Receivable or Repossessed
Receivable at the time such Receivable became a Liquidated Receivable), if any,
and (ii) is the Liquidation Proceeds received with respect to such Receivable
during such Collection Period, (b) in the case of any Receivable that became a
180-day Receivable or Repossessed Receivable during such Collection Period, the
Write-Down Amount, if any, for such Receivable and (c) in the case of each other
180-day Receivable or Repossessed Receivable, the amount of the adjustment, if
any, to the Write-Down Amount for such Receivable.

“Specified Reserve Reduction Trigger” for the Payment Date in April 2009 or
October 2009, will be met if the Average Delinquency Ratio Test and the
Cumulative Net Loss Ratio Test for such Payment Date are met.

“Write-Down Amount” means, for any Collection Period for any 180-day Receivable
or Repossessed Receivable, the excess of (a) the Principal Balance plus accrued
and unpaid interest of such Receivable as of the last day of the Collection
Period during which such Receivable became a 180-day Receivable or Repossessed
Receivable, as the case may be, over (b) the estimated realizable value of such
Receivable, as determined by the Servicer in accordance with its normal
servicing procedures for the related Collection Period, which amount may be
adjusted to zero by the Servicer in accordance with its normal servicing
procedures if such Receivable has ceased to be a 180-day Receivable as provided
in the definition of “180-day Receivable”.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., or any successor to the business of such division.

“Subcontractor” shall mean any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Receivables but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
the Receivables under the direction or authority of the Indenture Trustee.

“Sub-Servicer” means Deere Credit Services, Inc., a Delaware corporation, and
each successor to Deere Credit Services, Inc. (in the same capacity) pursuant to
Section 4.14.

“Total Distribution Amount” means, for each Payment Date, the sum of the
aggregate collections in respect of Receivables (including Liquidation Proceeds
and Purchase Amounts) received during the related Collection Period, plus
Investment Earnings.

“Transfer Date” means, with respect to any Payment Date, the Business Day
preceding such Payment Date.

 

 

14

 

 

--------------------------------------------------------------------------------



“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust” means the Issuing Entity.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, book-entry securities, uncertificated securities or otherwise),
including the Reserve Account Initial Deposit, and all proceeds of the
foregoing.

“Trust Accounts” has the meaning assigned thereto in Section 5.01.

“Trust Agreement” means the Trust Agreement dated as of April 15, 2007, between
the Seller and the Owner Trustee, as the same may be amended and supplemented
from time to time.

“Trust Officer” means, in the case of the Indenture Trustee, any officer within
the Corporate Trust Office of the Indenture Trustee who shall have direct
responsibility for the administration of the Indenture, including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Indenture Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject and, with respect to the Owner Trustee, any officer in the Corporate
Trust Services Department of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the Basic Documents on behalf of
the Owner Trustee.

“UCC” means the Uniform Commercial Code.

SECTION 1.02      Other Definitional Provisions. Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to them in the
Indenture.

(a)   All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(b)   As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles in the United States. To the extent
that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under generally accepted accounting principles in the United States, the
definitions contained in this Agreement or in any such certificate or other
document shall control.

 

 

15

 

 

--------------------------------------------------------------------------------



(c)   The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

(d)   The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

SECTION 1.03      Calculations. For all purposes of this Agreement, interest in
respect of the Class A-1 Notes shall be computed on the basis of a 360-day year
and the actual number of days in the related period of accrual. Interest in
respect of the Class A-1 Notes shall accrue from and including the Closing Date
or from and including the most recent Payment Date to which interest has been
paid to but excluding the current Payment Date. Interest in respect of the Class
A-2 Notes, the Class A-3 Notes and the Class A-4 Notes shall be computed on the
basis of a 360-day year consisting of twelve 30-day months. Interest on the
Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes in respect of a
Payment Date will accrue from and including the 15th day of the month preceding
such Payment Date (or the Closing Date in the case of the first Payment Date) to
and including the 14th day of the month of such Payment Date.

ARTICLE II

 

Conveyance of Receivables

SECTION 2.01       Conveyance of Receivables. In consideration of the Issuing
Entity’s delivery to or upon the order of the Seller of $999,449,663.17, the
issuance to the Seller of the Certificate and the waiver, termination and
release set forth in 2.02 below, the Seller does hereby sell, transfer, assign,
set over and otherwise convey to the Issuing Entity, without recourse (subject
to the obligations herein):

(a)          all right, title and interest of the Seller in and to the
Receivables, and all moneys due thereon, on or after the Cut-off Date;

(b)          the interest of the Seller in the security interests in the
Financed Equipment granted by Obligors pursuant to the Receivables and any other
interest of the Seller in the Financed Equipment;

(c)          the interest of the Seller in any proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Equipment or Obligors;

(d)          all right, title and interest of the Seller in and to the Purchase
Agreement, including the right of the Seller to cause JDCC to repurchase
Receivables from the Seller under certain circumstances; and

(e)          the proceeds of any and all of the foregoing.

 

 

16

 

 

--------------------------------------------------------------------------------



SECTION 2.02       Waiver. The Issuing Entity hereby waives, releases and
terminates (i) any rights it may have in any equipment (other than the Financed
Equipment) as security for any obligations owing to it under the Receivables,
(ii) any rights it may have in any property as security for any Receivable other
than the rights relating to the related Financed Equipment and the proceeds
thereof and (iii) any rights it may have to apply moneys received under a
receivable that was not sold to the Issuing Entity pursuant to Section 2.01.
Notwithstanding anything to the contrary contained herein, the foregoing in no
way constitutes a waiver, release or termination of any of the rights of the
Issuing Entity with respect to the Financed Equipment and the rights related to
the Financed Equipment.

ARTICLE III

 

The Receivables

SECTION 3.01       Representations and Warranties of Seller. The Seller makes
the following representations and warranties as to the Receivables on which the
Issuing Entity is deemed to have relied in acquiring the Receivables. Such
representations and warranties speak as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Issuing Entity and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.

(a)          Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Issuing Entity and that the beneficial interest in and title to
such Receivables not be part of the debtor’s estate in the event of the filing
of a bankruptcy petition by or against the Seller under any bankruptcy law. No
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than the Issuing Entity. Immediately prior to the transfer and
assignment herein contemplated, the Seller had good and marketable title to each
Receivable, free and clear of all Liens and rights of others and, immediately
upon the transfer thereof, the Issuing Entity shall have good and marketable
title to each such Receivable, free and clear of all Liens and rights of others;
and the transfer has been perfected under the UCC.

(b)          All Filings Made. All filings (including UCC filings) necessary in
any jurisdiction to give the Issuing Entity a first perfected ownership interest
in the Receivables, and to give the Indenture Trustee a first perfected security
interest therein, shall have been made.

SECTION 3.02       Repurchase by Seller upon Breach. The Seller, the Servicer,
the Sub-Servicer or the Owner Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee and JDCC promptly, in
writing, upon the discovery of any breach of the Seller’s representations and
warranties made pursuant to Section 3.01 or JDCC’s representations and
warranties made pursuant to Section 3.02(b) of the Purchase Agreement. Unless
any such breach shall have been cured by the last day of the second month
following the month of the discovery thereof by the Owner Trustee or receipt by
the Owner Trustee of written notice from the Seller, the Servicer or the
Sub-Servicer of such breach, the Seller shall be obligated, and, if necessary,
the Seller or the Owner Trustee shall enforce the obligation of JDCC

 

 

17

 

 

--------------------------------------------------------------------------------



under the Purchase Agreement, to repurchase any Receivable materially and
adversely affected by any such breach as of such last day (or, at the Seller’s
option, the last day of the first month following the month of the discovery).
In consideration of the repurchase of the Receivable, the Seller shall remit the
Purchase Amount, in the manner specified in Section 5.03; provided, however,
that the obligation of the Seller to repurchase any Receivable arising solely as
a result of a breach of JDCC’s representations and warranties pursuant to
Section 3.02 (b) of the Purchase Agreement is subject to the receipt by the
Seller of the Purchase Amount from JDCC. Subject to the provisions of Section
6.03, the sole remedy of the Issuing Entity, the Owner Trustee, the Indenture
Trustee, the Noteholders or the Certificateholder with respect to a breach of
representations and warranties pursuant to Section 3.01 and the agreement
contained in this Section shall be to require the Seller to repurchase
Receivables pursuant to this Section, subject to the conditions contained
herein, or to enforce JDCC’s obligation to the Seller to repurchase such
Receivables pursuant to the Purchase Agreement. The Owner Trustee shall have no
duty to conduct any affirmative investigation as to the occurrence of any
condition requiring the repurchase of any Receivable pursuant to this Section.

SECTION 3.03      Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuing Entity
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to act as the agent and as custodian of the Issuing Entity and the Indenture
Trustee of the following documents or instruments which are hereby
constructively delivered to the Indenture Trustee, as pledgee of the Issuing
Entity with respect to each Receivable:

(a)          the original executed copy of the Receivable;

(b)          the original or a copy of the credit application fully executed by
the Obligor;

(c)          the original certificate of title (or a secured party copy
thereof), the file stamped copy of the UCC financing statement or such other
documents that the Seller or JDCC shall keep on file, in accordance with its
customary procedures, evidencing the security interest of Deere & Company or an
affiliate of Deere & Company in the Financed Equipment; and

(d)          any and all other documents that JDCC or the Seller shall keep on
file, in accordance with its customary procedures, relating to a Receivable, an
Obligor or Financed Equipment.

SECTION 3.04      Duties of Servicer as Custodian.

(a)   Safekeeping. The Servicer shall hold the Receivable Files on behalf of the
Issuing Entity and maintain such accurate and complete accounts, records and
computer systems pertaining to each Receivable File as shall enable the Issuing
Entity to comply with this Agreement. In performing its duties as custodian the
Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to all comparable receivables that the Servicer services for itself or
others. The Servicer shall conduct, or cause to be conducted, periodic audits of
the Receivable Files held by

 

 

18

 

 

--------------------------------------------------------------------------------



it under this Agreement and of the related accounts, records and computer
systems, in such a manner as shall enable the Issuing Entity or the Indenture
Trustee to verify the accuracy of the Servicer’s record keeping. The Servicer
shall promptly report to the Issuing Entity and the Indenture Trustee any
failure on its part to hold the Receivable Files and maintain its accounts,
records and computer systems as herein provided and promptly take appropriate
action to remedy any such failure. Nothing herein shall be deemed to require an
initial review or any periodic review by the Issuing Entity, the Owner Trustee
or the Indenture Trustee of the Receivable Files.

(b)   Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at its office specified in Schedule B to this Agreement or at
such other office as shall be specified to the Issuing Entity and the Indenture
Trustee by written notice not later than 90 days after any change in location.
The Servicer shall make available to the Issuing Entity and the Indenture
Trustee or their respective duly authorized representatives, attorneys or
auditors a list of locations of the Receivable Files and the related accounts,
records and computer systems maintained by the Servicer at such times as the
Issuing Entity or the Indenture Trustee shall instruct.

(c)   Release of Documents. Upon instruction from the Indenture Trustee, the
Servicer shall release any Receivable File to the Indenture Trustee, the
Indenture Trustee’s agent, or the Indenture Trustee’s designee, as the case may
be, at such place or places as the Indenture Trustee may designate, as soon as
practicable.

SECTION 3.05     Instructions; Authority to Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Trust Officer of the Indenture
Trustee.

SECTION 3.06      Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Trust, the Owner Trustee and the Indenture Trustee and each of
their officers, directors and agents for any and all liabilities, obligations,
losses, compensatory damages, payments, costs or expenses of any kind whatsoever
that may be imposed on, incurred by or asserted against the Trust, the Owner
Trustee or the Indenture Trustee or any of their officers, directors and agents
as the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files;
provided, however, that the Servicer shall not be liable to the Trust or the
Owner Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of the Owner Trustee and the Servicer shall
not be liable to the Trust or the Indenture Trustee for any portion of any such
amount resulting from the willful misfeasance, bad faith or negligence of the
Indenture Trustee.

SECTION 3.07       Effective Period and Termination. The Servicer’s appointment
as custodian shall become effective as of the Cut-off Date and shall continue in
full force and effect until terminated pursuant to this Section. If JDCC shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.01, the appointment of such Servicer as custodian shall be terminated
by the Indenture Trustee or by the Holders of Notes evidencing not less than 25%
of the Outstanding Amount of the Notes or, with the consent of Holders of the
Notes evidencing not

 

 

19

 

 

--------------------------------------------------------------------------------



less than 25% of the Outstanding Amount of the Notes, by the Owner Trustee or by
the Certificateholder, in the same manner as the Indenture Trustee or such
Holders may terminate the rights and obligations of the Servicer under Section
8.01. The Indenture Trustee or, with the consent of the Indenture Trustee, the
Owner Trustee may terminate the Servicer’s appointment as custodian, with cause,
at any time upon written notification to the Servicer, and without cause upon 30
days’ prior written notification to the Servicer. As soon as practicable after
any termination of such appointment, the Servicer shall deliver the Receivable
Files to the Indenture Trustee or the Indenture Trustee’s agent at such place or
places as the Indenture Trustee may reasonably designate. The Servicer shall pay
the fees of any other Person acting as custodian of the Receivables Files.

ARTICLE IV

 

Administration and Servicing of Receivables

SECTION 4.01       Duties of Servicer. The Servicer, as agent for the Issuing
Entity (to the extent provided herein), shall manage, service, administer and
make collections on the Receivables (other than Purchased Receivables) with
reasonable care, using that degree of skill and attention that the Servicer
exercises with respect to all comparable equipment receivables that it services
for itself or others. The Servicer’s duties shall include calculating, billing,
collection and posting of all payments, responding to inquiries of Obligors on
such Receivables, investigating delinquencies, reporting tax information to
Obligors, accounting for collections, and furnishing monthly and annual
statements to the Owner Trustee and the Indenture Trustee with respect to
distributions. Subject to the provisions of Section 4.02, the Servicer shall
follow its then current customary standards, policies and procedures in
performing its duties as Servicer. Without limiting the generality of the
foregoing, the Servicer is authorized and empowered to execute and deliver, on
behalf of itself, the Issuing Entity, the Owner Trustee, the Indenture Trustee,
the Certificateholder and the Noteholders or any of them, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Equipment securing such Receivables. If the
Servicer shall commence a legal proceeding to enforce a Receivable, the Issuing
Entity (in the case of a Receivable other than a Purchased Receivable) shall
thereupon be deemed to have automatically assigned, solely for the purpose of
collection, such Receivable to the Servicer. If in any enforcement suit or legal
proceeding it shall be held that the Servicer may not enforce a Receivable on
the ground that it shall not be a real party in interest or a holder entitled to
enforce such Receivable, the Owner Trustee shall, at the Servicer’s expense and
direction, take steps to enforce such Receivable, including bringing suit in its
name or the name of the Owner Trustee, the Indenture Trustee, the
Certificateholder or the Noteholders. The Owner Trustee shall upon the written
request of the Servicer furnish the Servicer with any powers of attorney and
other documents reasonably necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties hereunder.

SECTION 4.02      Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
equipment receivables that it services for itself or

 

 

20

 

 

--------------------------------------------------------------------------------



others. In connection therewith, the Servicer may grant extensions, rebates or
adjustments on a Receivable in accordance with its customary collection
procedures with respect to all comparable equipment receivables that it services
for itself or others; provided, however, that if the Servicer extends the date
for final payment by the Obligor of any Receivable beyond March 25, 2013, it
shall promptly purchase the Receivable from the Issuing Entity in accordance
with the terms of Section 4.07; provided, further, that the Servicer shall not
extend the final Scheduled Payment for the sole purpose of purchasing the
Receivables from the Issuing Entity. The Servicer may in its discretion waive
any additional interest above the related APR due on late Scheduled Payments or
any other fees that may be collected in the ordinary course of servicing a
Receivable. The Servicer shall not agree to any alteration of the interest rate
on any Receivable and shall not agree to waive the repayment of the Amount
Financed, or any portion thereof, on a Receivable. Notwithstanding anything in
this Agreement to the contrary, any Recoveries shall be paid to the Seller and
the related Liquidated Receivable shall be assigned by the Trust to the Seller.

SECTION 4.03       Realization upon Receivables. On behalf of the Issuing
Entity, the Servicer shall use its best efforts, consistent with its customary
servicing procedures, to repossess or otherwise realize upon the Financed
Equipment securing any Receivable as to which the Servicer shall have determined
pursuant to customary servicing procedures that eventual payment in full is
unlikely. The Servicer shall follow such customary and usual practices and
procedures as it shall deem necessary or advisable in its servicing of
comparable equipment receivables, which may include selling any Financed
Equipment at public or private sale. The Servicer is hereby authorized to
exercise its discretion consistent with its customary servicing procedures in
servicing defaulted Receivables so as to maximize the net collections of such
defaulted Receivables including, without limitation, selling such defaulted
Receivables. The Servicer shall not be liable for any such exercise of its
discretion made in good faith and in accordance with such servicing procedures.
The foregoing shall be subject to the provision that, in any case in which the
Financed Equipment shall have suffered damage, consistent with its customary
servicing procedures the Servicer may but shall not be required to expend funds
in connection with the repair or the repossession of such Financed Equipment.

SECTION 4.04       Physical Damage Insurance. The Servicer shall, in accordance
with its customary servicing procedures, require that each Obligor shall have
obtained physical damage insurance covering the Financed Equipment as of the
execution of the Receivable.

SECTION 4.05       Maintenance of Security Interests in Financed Equipment. The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Equipment. The Servicer is hereby
authorized to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuing Entity and the Indenture Trustee in the event
of the relocation of the Financed Equipment or for any other reason.

SECTION 4.06      Covenants of Servicer. The Servicer shall not release the
Financed Equipment securing any Receivable from the security interest granted by
such Receivable in whole or in part except in accordance with Section 4.03 above
or in the event of payment in full by the Obligor thereunder, nor shall the
Servicer impair the rights of the Issuing Entity, the Indenture Trustee, the
Certificateholder or the Noteholders in such Receivables, nor shall the Servicer
increase the number of scheduled payments due under a Receivable except in
accordance with the terms thereof or the terms of Section 4.02.

 

 

21

 

 

--------------------------------------------------------------------------------



 

SECTION 4.07       Purchase by Servicer of Receivables upon Breach. The Servicer
(or the Sub-Servicer on behalf of the Servicer) or the Owner Trustee shall
inform the other party and the Indenture Trustee, the Seller and JDCC promptly,
in writing, upon the discovery of any breach of Section 4.02, 4.05 or 4.06.
Unless the breach shall have been cured by the last day of the second month
following such discovery (or, at the Servicer’s election, the last day of the
first following month), the Servicer shall purchase any Receivable materially
and adversely affected by such breach. If the Servicer takes any action pursuant
to Section 4.02 that impairs the rights of the Issuing Entity, the Indenture
Trustee, the Certificateholder or the Noteholders in any Receivable or as
otherwise provided in Section 4.02, the Servicer shall purchase such Receivable.
In consideration of the purchase of any such Receivable pursuant to either of
the two preceding sentences, the Servicer shall remit the Purchase Amount in the
manner specified in Section 5.03. Subject to Section 7.02, the sole remedy of
the Issuing Entity, the Owner Trustee, the Indenture Trustee, the
Certificateholder or the Noteholders with respect to a breach pursuant to
Section 4.02, 4.05 or 4.06 shall be to require the Servicer to purchase
Receivables pursuant to this Section. The Owner Trustee shall have no duty to
conduct any affirmative investigation as to the occurrence of any condition
requiring the purchase of any Receivable pursuant to this Section.

SECTION 4.08       Servicing Fee. On each Determination Date, the Servicer shall
be entitled to receive the Servicing Fee in respect of the immediately preceding
Collection Period equal to the product of (a) one twelfth of the Servicing Fee
Rate and (b) the Pool Balance as of the first day of such preceding Collection
Period subject to the order and priority set forth in Section 5.04. The Servicer
shall also be entitled to that portion of interest due on a Receivable that is
in excess of interest at the related APR and that is due because of a late
Scheduled Payment, and other administrative fees or similar charges allowed by
applicable law or the Receivable with respect to Receivables, collected (from
whatever source) on the Receivables.

SECTION 4.09      Servicer’s Certificate. On each Determination Date, the
Servicer shall deliver to the Owner Trustee, the Indenture Trustee and the
Seller, with a copy to the Rating Agencies, a Servicer’s Certificate containing
all information necessary to make the distributions pursuant to Section 5.04 for
the Collection Period preceding the date of such Servicer’s Certificate. Neither
the Owner Trustee nor the Indenture Trustee shall be required to determine,
confirm or recalculate the information contained in the Servicer’s Certificate.
Receivables to be purchased by the Servicer or to be repurchased by the Seller
shall be identified by the Servicer by account number with respect to such
Receivable (as specified in Schedule A).

SECTION 4.10       Annual Statement as to Compliance; Notice of Default.

(a)   The Servicer shall deliver, and if required under Regulation AB shall
cause the Sub-Servicer to deliver, to the Issuing Entity, the Owner Trustee, the
Seller and the Indenture Trustee, on or before January 15 of each calendar year
(or by such earlier date as specified in writing by the Seller as will permit
the timely filing of the Trust’s Form 10-K) a statement of compliance signed by
an authorized officer of the Servicer, providing such information as required
under Item 1123 of Regulation AB.

 

 

22

 

 

--------------------------------------------------------------------------------



(b)   The Servicer shall deliver, to the Issuing Entity, the Owner Trustee, the
Seller, the Indenture Trustee and the Rating Agencies, promptly after having
obtained knowledge thereof, but in no event later than five Business Days
thereafter, written notice in an Officer’s Certificate of any event which with
the giving of notice or lapse of time, or both, would become a Servicer Default
under Section 8.01(a) or (b).

SECTION 4.11       Report on Assessment of Compliance and Annual Independent
Certified Public Accountants’ Report.

(a)          The Servicer shall deliver, and if required under Regulation AB
shall cause the Sub-Servicer to deliver, to the Issuing Entity, the Owner
Trustee, the Seller and the Indenture Trustee on or before January 15 of each
calendar year (or by such earlier date as specified in writing by the Seller as
will permit the timely filing of the Trust’s Form 10-K), and the Indenture
Trustee shall deliver to the Depositor and the Servicer on or before January 15
of each calendar year that the Issuing Entity is required to file Exchange Act
reports (or by such earlier date as specified in writing by the Seller as will
permit the timely filing of the Trust’s Form 10-K), a report signed by an
authorized officer of the Servicer, the Sub-Servicer or the Indenture Trustee,
as applicable regarding the Servicer’s, Sub-Servicer’s or Indenture Trustee’s,
as applicable, assessment of compliance with the applicable servicing criteria
specified in Item 1122 of Regulation AB during the immediately preceding
calendar year, in the form specified under Rules 13a-18 and 15d-18 of the
Exchange Act (or any successor provision). Such report signed by the Indenture
Trustee shall address each of the Servicing Criteria specified in Appendix A
hereto (provided that such certification may be revised after the date of this
Agreement as agreed by the Seller and the Indenture Trustee to reflect any
guidance with respect to such criteria from the Commission). Upon request of the
Seller, the Indenture Trustee shall deliver to the Depositor and the Servicer on
or before the date that is 90 days after the end of the Issuing Entity’s fiscal
year a copy of the assessment of compliance with the Servicing Criteria
specified in Appendix A hereto most recently prepared by the Indenture Trustee
relating to the Indenture Trustee’s servicing platform with respect to
asset-backed securities that are backed by assets of the type backing the Notes
issued by the Issuing Entity.

(b)          The Servicer shall cause a firm of registered public accountants,
which may also render other services to the Servicer, the Seller, JDCC or any
other Affiliate of Deere, to deliver to the Issuing Entity, the Owner Trustee
and the Indenture Trustee, on or before January 15 of each calendar year (or by
such earlier date as specified in writing by the Seller as will permit the
timely filing of the Trust’s 10-K), and the Indenture Trustee shall cause a firm
of registered public accountants, which may also render other services to the
Indenture Trustee or its Affiliates, to deliver to the Depositor and the
Servicer on or before January 15 of each calendar year that the Issuing Entity
is required to file Exchange Act reports (or by such earlier date as specified
in writing by the Seller as will permit the timely filing of the Trust’s 10-K) a
report that attests to, and reports on, the Servicer’s, Sub-Servicer’s (if
required under Regulation AB) or Indenture Trustee’s, as applicable assessment
of compliance delivered pursuant to Section 4.11(a), which attestation report
shall be made in accordance with the requirements of Rules 1-02(a)(3) and
2-02(g) of Regulation S-X (or any successor provision). Upon request of the
Seller, the Indenture Trustee shall deliver to the Depositor and the Servicer on
or before the date that is 90 days after the end of the Issuing Entity’s fiscal
year a copy of the report by a firm of registered public accountants that
attests to, and reports on, the Indenture Trustee’s assessment of compliance
delivered pursuant to the last sentence of Section 4.11(a) above.

 

 

23

 

 

--------------------------------------------------------------------------------



 

SECTION 4.12       Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Certificateholder and Noteholders
access to the Receivable Files in such cases where the Certificateholder or
Noteholders shall be required by applicable statutes or regulations to review
such documentation. Access shall be afforded without charge, but only upon
reasonable request and during the normal business hours at the respective
offices of the Servicer. Nothing in this Section shall affect the obligation of
the Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section.

SECTION 4.13      Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, fees and disbursements
incurred in connection with collection and enforcement of Receivables (other
than amounts incurred in connection with the liquidation of a Receivable which
amounts shall be netted against the Liquidation Proceeds, if any), taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to the Certificateholder and the Noteholders.

SECTION 4.14       Appointment of Sub-Servicer. The Servicer hereby appoints
Deere Credit Services, Inc. as Sub-Servicer and may at any time appoint a
successor Sub-Servicer to perform all or any portion of its obligations as
Servicer hereunder; provided, however, that the Rating Agency Condition shall
have been satisfied in connection with the appointment of a successor
Sub-Servicer; provided further that the Servicer shall remain obligated and be
liable to the Issuing Entity, the Owner Trustee, the Indenture Trustee, the
Certificateholder and the Noteholders for the servicing and administering of the
Receivables in accordance with the provisions hereof without diminution of such
obligation and liability by virtue of the appointment of such Sub-Servicer and
to the same extent and under the same terms and conditions as if the Servicer
alone were servicing and administering the Receivables. The fees and expenses of
the Sub-Servicer shall be as agreed between the Servicer and its Sub-Servicer
from time to time and none of the Issuing Entity, the Owner Trustee, the
Indenture Trustee, the Certificateholder or the Noteholders shall have any
responsibility therefor. If at any time the Sub-Servicer shall fail to comply
with any of its obligations under Section 4.16 of this Agreement during the
period that the Seller is required to file Exchange Act Reports with respect to
the Trust and such failure is not remedied within the lesser of ten calendar
days and the period of time in which the related Exchange Act Report is required
to be filed (without taking into account any extensions), then the Seller may
remove the Sub-Servicer.

SECTION 4.15      Information to be Furnished in the Event of Resignation or
Termination. In the event the Servicer, the Sub-Servicer, the Indenture Trustee
or any Reporting Subcontractor is terminated or resigns during the term of this
Agreement, such Person shall provide the documents and information pursuant to
Section 4.10 and Section 4.11 with respect to the period of time it was subject
to this Agreement or provided services with respect to the Issuing Entity or the
Receivables.

 

 

24

 

 

--------------------------------------------------------------------------------



SECTION 4.16       Exchange Act Reports. (a) So long as the Seller is required
to file Exchange Act Reports with respect to the Issuing Entity, no later than
each Payment Date, each of the Indenture Trustee, the Owner Trustee and the
Servicer shall notify (and the Servicer shall cause each Reporting Subcontractor
and the Sub-Servicer to notify ) the Seller of any Form 10-D Disclosure Item
with respect to such Person, together with a description of any such Form 10-D
Disclosure Item in form and substance reasonably acceptable to the Seller. In
addition to such information as the Servicer is obligated to provide pursuant to
other provisions of this Agreement, if so requested by the Seller, the Servicer
shall provide (and shall cause the Sub-Servicer to provide) such information
which is available to the Servicer, without unreasonable effort or expense,
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB. Such information shall be provided concurrently with
the statements to Noteholders pursuant to Section 5.06, commencing with the
first such report due not less than five Business Days following such request.

(b) So long as the Depositor is required to file Exchange Act Reports with
respect to the Issuing Entity, each of the Indenture Trustee, the Owner Trustee
and the Servicer shall promptly notify the Seller, but in no event later than
one (1) Business Day after its occurrence, of any Reportable Event (in the case
of the Owner Trustee, only an event in clause (d) of the definition of
Reportable Event) of which such Person (or, in the case of the Indenture Trustee
or Owner Trustee, a Responsible Officer) has actual knowledge. Each Person shall
be deemed to have actual knowledge of any such event to the extent that it
relates to such Person or any action or failure to act by such Person.

(c) So long as the Depositor is required to file Exchange Act Reports, (i) no
later than January 1 of each year commencing in 2008, the Depositor shall
provide a list of the Item 1119 Parties to the Owner Trustee, Indenture Trustee
and Servicer and (ii) no later than January 15 of each year, commencing in 2008,
the Indenture Trustee, the Owner Trustee and the Servicer shall notify the
Depositor of any Form 10-K Disclosure Item, together with a description of any
such Form 10-K Disclosure Item in form and substance reasonably acceptable to
the Depositor.

(d) The Indenture Trustee, the Owner Trustee and the Servicer shall reasonably
cooperate with the Depositor in connection with the satisfaction of the
Depositor’s reporting requirements under the Exchange Act with respect to the
Trust. In addition to the information specified in this Section 4.16, if so
requested by the Depositor for the purpose of satisfying its reporting
obligation under the Exchange Act, the Indenture Trustee, the Owner Trustee and
the Servicer shall provide the Depositor with (a) such information which is
available to such Person without unreasonable effort or expense and within such
timeframe as may be reasonably requested by the Depositor to comply with the
Depositor’s reporting obligations under the Exchange Act and (b) to the extent
such Person is a party (and the Depositor is not a party) to any agreement or
amendment required to be filed, copies of such agreement or amendment in
EDGAR-compatible form. Each of the Servicer, the Indenture Trustee and the Owner
Trustee acknowledges that interpretations of the requirements of Regulation AB
may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to

 

 

25

 

 

--------------------------------------------------------------------------------



comply with reasonable requests made by the Depositor in good faith for delivery
of information under these provisions on the basis of evolving interpretations
of Regulation AB.

(e) Each of the Indenture Trustee and the Owner Trustee represents that (i)
there are no affiliations relating to such Person with respect to any 1119
Party, (ii) there are no relationships or transactions with respect to any 1119
Party and such Person that are outside the ordinary course of business or on
terms other than would be obtained in an arm’s length transaction with an
unrelated third party, apart from the transactions contemplated under the
transaction documents, and that are material to the investors’ understanding of
the Notes and (iii) there are no legal proceedings pending, or known to be
contemplated by governmental authorities, against such Person, or of which the
property of such Person is subject, that is material to the Noteholders.

ARTICLE V

 

Distributions; Reserve Account;

Statements to the Certificateholder and Noteholders

SECTION 5.01       Establishment of Trust Accounts.

(a)   (i)  The Servicer, for the benefit of the Noteholders and the
Certificateholder, shall establish and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Collection Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Certificateholder.

(ii)          The Servicer, for the benefit of the Noteholders, shall establish
and maintain in the name of the Indenture Trustee an Eligible Deposit Account
(the “Note Distribution Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders.

(iii)        The Servicer, for the benefit of the Noteholders and the
Certificateholder, shall establish and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Certificateholder.

(b)   Funds on deposit in the Collection Account, the Note Distribution Account
and the Reserve Account (collectively the “Trust Accounts”) shall be invested by
the Indenture Trustee pursuant to the Servicer’s written instruction in Eligible
Investments selected by the Servicer; provided, however, it is understood and
agreed that the Indenture Trustee shall not be liable for any loss arising from
such investment in Eligible Investments; provided further none of the funds
deposited in the Trust Accounts shall be invested in an Eligible Investment or
Eligible Investments issued by the Servicer or the Seller for a period of 30
days following the Closing Date. All such Eligible Investments shall be held by
the Indenture Trustee for the benefit of the Noteholders and the
Certificateholder, as applicable; provided, however, that on each Payment Date
all interest and other investment income (net of losses and investment expenses)
on funds on deposit in the Trust Accounts shall be deposited into the Collection
Account and shall be deemed to constitute a portion of the Total Distribution
Amount. Other than as permitted by the

 

 

26

 

 

--------------------------------------------------------------------------------



Rating Agencies, funds on deposit in the Trust Accounts shall be invested in
Eligible Investments that will mature so that such funds will be available at
the close of business on the Transfer Date preceding the following Payment Date
or, in the case of the Note Distribution Account and the Reserve Account, the
following Payment Date. Funds deposited in a Trust Account on a Transfer Date
which immediately precedes a Payment Date are not required to be invested
overnight.

(c)   (i)  The Indenture Trustee shall possess all right, title and interest in
all funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof (including all income thereon) and all such funds, investments, proceeds
and income shall be part of the Trust Estate. The Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Certificateholder, as the case may be. If, at any time, any
of the Trust Accounts ceases to be an Eligible Deposit Account, the Indenture
Trustee (or the Servicer on its behalf) shall within 10 Business Days (or such
longer period, not to exceed 30 calendar days, as to which each Rating Agency
may consent) establish a new Trust Account as an Eligible Deposit Account and
shall transfer any cash and/or any investments to such new Trust Account. So
long as U.S. Bank National Association is an Eligible Institution, any Trust
Account shall be maintained with it in an Eligible Deposit Account.

(ii)          With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:

(A)         any Trust Account Property that is held in “deposit accounts” (as
defined in Section 9-102(a)(29) of the UCC) shall be held solely in the Eligible
Deposit Accounts and (1) each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, the Indenture
Trustee shall have sole signature authority with respect thereto and to the
extent the Indenture Trustee ceases to be an Eligible Institution, the Indenture
Trustee shall be the related Eligible Institution’s “customer” and shall have
“control” (in each case within the meaning of Section 9-104 of the UCC) with
respect to such Eligible Deposit Account, (2) the Eligible Institution at which
such Eligible Deposit Account is maintained shall be a “bank” as defined in
Section 9-102(a)(8) of the UCC and shall agree to maintain such Eligible Deposit
Account as a “deposit account” as such term is defined in Section 9-102(a)(29)
of the UCC, and (3) the “bank’s jurisdiction” (within the meaning of Section
9-304 of the UCC) with respect to such Eligible Deposit Account shall be the
State of New York;

(B)         any Trust Account Property that is held in “securities accounts” (as
defined in Section 8-501(a) of the UCC) shall be held solely in Eligible Deposit
Accounts; and (1) the Eligible Institution at which each such Eligible Deposit
Account is maintained shall be a “securities intermediary” as defined in Section
8-102(a)(14) of the UCC and shall agree to maintain such Eligible Deposit
Account as a “securities account” as such term is defined in Section 8-501(a) of
the UCC, (2) the Eligible Institution at which such Eligible Deposit Account is
maintained shall treat the Indenture Trustee as entitled to exercise the rights
that comprise any “financial asset” (as defined in Section 8-102(a)(9) of the
UCC) credited to the account, and if at any time such Eligible Institution shall
receive an “entitlement order” (within the meaning of Section 8-102(a)(8) of the
UCC) issued by the Indenture Trustee and relating to such Eligible Deposit
Account, such Eligible Institution shall comply with such entitlement order
without further consent by the Issuing Entity or any other Person, (3) the
Eligible Institution at which

 

 

27

 

 

--------------------------------------------------------------------------------



such Eligible Deposit Account is maintained shall agree with the Indenture
Trustee that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to such Eligible Deposit Account
shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC, (4) the “securities intermediaries’ jurisdiction”
(within the meaning of Section 8-110 of the UCC) with respect to such Eligible
Deposit Account shall be the State of New York and (5) the Eligible Institution
at which such Eligible Deposit Account is maintained shall agree with the
Indenture Trustee that in the event that such securities intermediary has or
subsequently obtains by agreement, by operation of law or otherwise, a security
interest in such Eligible Deposit Account or any financial asset credited
thereto, the securities intermediary agrees that such security interest shall be
subordinate to the security interest of the Indenture Trustee and that the
financial assets and other items deposited to such an Eligible Deposit Account
will not be subject to deduction, set-off, banker’s lien, or any other right in
favor of any person other than the Indenture Trustee;

(C)         any Trust Account Property that is of the type described in
paragraph (a) or (b) of the definition of “Delivery” shall be delivered to the
Indenture Trustee in accordance with paragraph (a) or (b), as applicable, of the
definition of “Delivery”, and shall be held as described in such paragraph;

(D)         any Trust Account Property that is a book-entry security held
through the Federal Reserve System pursuant to Federal book-entry regulations
shall be delivered in accordance with paragraph (c) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph; and

(E)          any Trust Account Property that is an “uncertificated security”
under Article 8 of the UCC and that is not governed by clause (C) above shall be
delivered to the Indenture Trustee in accordance with paragraph (d) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued registration of the Indenture
Trustee’s (or its nominee’s) ownership of such security.

(iii)        The Servicer shall have the power, revocable by the Indenture
Trustee or by the Owner Trustee with the consent of the Indenture Trustee, to
instruct the Indenture Trustee to make withdrawals and payments from the Trust
Accounts for the purpose of permitting the Servicer or the Owner Trustee to
carry out its respective duties hereunder or permitting the Indenture Trustee to
carry out its duties under the Indenture.

SECTION 5.02       Collections. So long as (i) JDCC is the Servicer, (ii) a
Servicer Default shall not have occurred and be continuing and (iii) JDCC’s
unsecured, non-guaranteed short term debt maintains a rating of at least A-1 by
Standard & Poor’s and Prime-1 by Moody’s, the Servicer shall remit to the
Collection Account all payments by or on behalf of the Obligors with respect to
the Receivables (other than Purchased Receivables) and all Liquidation Proceeds
(exclusive of Recoveries, which shall be applied in accordance with Section
4.02) collections (as collected during each Fiscal Month) to the Collection
Account not less than one Business Day prior to the 15th day of the calendar
month following such Fiscal Month (or, if such Fiscal Month ends in the early
part of a calendar month, then the 15th day of such calendar month in which such
Fiscal Month ends). Otherwise, the Servicer shall remit, such collections within
two

 

 

28

 

 

--------------------------------------------------------------------------------



Business Days of receipt thereof. For purposes of this Article V the phrase
“payments by or on behalf of Obligors” shall mean payments made with respect to
the Receivables by persons other than the Servicer or JDCC.

SECTION 5.03       Additional Deposits. The Servicer and the Seller shall
deposit or cause to be deposited in the Collection Account the aggregate
Purchase Amount with respect to Purchased Receivables and the Servicer shall
deposit therein all amounts to be paid under Section 9.01(a). The Servicer will
deposit the aggregate Purchase Amount with respect to Purchased Receivables when
such obligations are due pursuant to Section 4.07, unless the Servicer shall not
be required to make deposits within two Business Days of the receipt of
collections from Obligors pursuant to Section 5.02, in which case deposits of
Purchased Amounts shall be made on the Transfer Date.

SECTION 5.04       Distributions.

(a)   On each Determination Date, the Servicer shall calculate the amounts to be
deposited in the Note Distribution Account and the Certificate Distribution
Account.

(b)   On the second Business Day prior to each Payment Date, the Servicer shall
instruct the Indenture Trustee in writing in substantially the form of Schedule
G hereto (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09) to make
deposits and distributions to the Servicer or the Administrator or distribute to
the applicable Trust Account or Certificate Distribution Account by 12:00 noon
(New York time) in the case of the Trust Accounts and 11:00 A.M. (New York time)
in the case of the Certificate Distribution Account, in each case on such
Payment Date. Distributions from the Total Distribution Amount shall be made by
the Indenture Trustee, to the extent available, in the following order of
priority:

(i)           to the Servicer (if JDCC or an Affiliate is not the Servicer),
from the Total Distribution Amount, the Servicing Fee and all unpaid Servicing
Fees from prior Collection Periods:

(ii)          to the Administrator under the Administration Agreement, from the
Total Distribution Amount remaining after the application of clause (i), the
Administration Fee and all unpaid Administration Fees from prior Collection
Periods;

(iii)         to the Note Distribution Account, from the Total Distribution
Amount remaining after the application of clauses (i) and (ii), the accrued and
unpaid interest on the Notes for such Payment Date;

(iv)         to the Note Distribution Account, from the Total Distribution
Amount remaining after the application of clauses (i), (ii) and (iii), the Note
Monthly Principal Distributable Amount:

(v)          to the Reserve Account, from the Total Distribution Amount
remaining after the application of clauses (i), (ii), (iii) and (iv) the amount,
if any, necessary to

 

 

29

 

 

--------------------------------------------------------------------------------



increase the amounts on deposit in the Reserve Account to the Specified Reserve
Account Balance;

(vi)         to the Servicer (if JDCC or an Affiliate is the Servicer), from the
Total Distribution Amount remaining after the application of clauses (i), (ii),
(iii), (iv) and (v) the Servicing Fee and all unpaid Servicing Fees from prior
Collection Periods;

(vii)       to the Certificate Distribution Account, from the Total Distribution
Amount remaining after the application of clauses (i), (ii), (iii), (iv), (v)
and (vi) the Certificate Monthly Principal Distributable Amount, if any; and

(viii)      to the Reserve Account, from the Total Distribution Amount remaining
after the application of clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) the
Total Distribution Amount remaining.

SECTION 5.05       Reserve Account.

(a)   On the Closing Date, the Seller shall deposit the Reserve Account Initial
Deposit into the Reserve Account. The Servicer shall determine the Specified
Reserve Account Balance for each Payment Date.

(b)   (i)  If the amount on deposit in the Reserve Account on each Payment Date
(after giving effect to all deposits or withdrawals therefrom on such Payment
Date pursuant to Section 5.04 and Section 5.05(c)) is greater than the Specified
Reserve Account Balance for such Payment Date, the Servicer shall instruct the
Indenture Trustee to distribute such excess in the Reserve Account to the
Seller.

(ii)          on the date on which all interest on and principal of the Notes
have been paid in full, the Servicer shall instruct the Indenture Trustee to
distribute the Reserve Account balance to the Seller.

(iii)         Amounts properly distributed to the Seller pursuant to this
Section 5.05(b) shall be deemed released from the Trust and the security
interest therein granted to the Indenture Trustee, and the Seller shall in no
event thereafter be required to refund any such distributed amounts.

(c)   In the event that the Noteholders’ Distributable Amount for a Payment Date
exceeds the amount deposited into the Note Distribution Account pursuant to
Section 5.04(b)(iii) and (iv) on such Payment Date, the Servicer shall instruct
the Indenture Trustee to withdraw from the Reserve Account on such Payment Date,
to the extent of funds available therein, an amount equal to such excess and
deposit such amount into the Note Distribution Account.

SECTION 5.06       Statements to the Certificateholder and Noteholders.

(a)   On the second Business Day preceding each Payment Date, the Servicer shall
provide to the Indenture Trustee (with a copy to the Rating Agencies), for the
Indenture Trustee to make available on its website at www.usbank.com/abs on the
Payment Date, and to the Owner Trustee, for the Owner Trustee to forward to the
Certificateholder of record, a statement

 

 

30

 

 

--------------------------------------------------------------------------------



substantially in the form of Schedule E or Schedule F, as applicable, setting
forth at least the following information as to the Notes and the Certificate to
the extent applicable:

 

(i)

the amount of such distribution allocable to principal;

 

(ii)

the amount of such distribution allocable to interest;

(iii)         the Pool Balance, Note Value and Pool Face Amount as of the close
of business on the last day of the preceding Collection Period;

(iv)         (A) the outstanding principal balance of (1) the Class A-1 Notes,
(2) the Class A-2 Notes, (3) the Class A-3 Notes and (4) the Class A-4 Notes and
(B) the Certificate Balance, in each case after giving effect to payments
allocated to principal reported under (i) above;

(v)          the amount of the Servicing Fee paid to the Servicer with respect
to the related Collection Period;

(vi)         the amount of the Administration Fee paid to the Administrator with
respect to such Collection Period;

(vii)       the aggregate amount of the Purchase Amounts for Purchased
Receivables with respect to the related Collection Period;

(viii)      the balance of the Reserve Account on such Payment Date, after
giving effect to distributions made on such Payment Date, and the Specified
Reserve Account Balance for such Payment Date;

(ix)         the amount of all Scheduled Payments in respect of Receivables 60
days or more past due, and such amount as a percentage of the Pool Balance, as
of the close of business on the last day of the preceding Collection Period; and

(x)          the Face Amount of Receivables with any Scheduled Payments 60 days
or more past due, and such amount as a percentage of the Pool Face Amount, as of
the close of business on the last day of the preceding Collection Period.

 

(b)

[Reserved].

(c)   Each amount set forth pursuant to subclause (i), (ii) or (iv) of clause
5.06(a) shall be expressed as a dollar amount per $1,000 of original principal
balance of a Note.

Within the prescribed period of time for tax reporting purposes after the end of
each calendar year during the term of the Indenture, the Indenture Trustee shall
mail to each Person who at any time during such calendar year shall have been a
Noteholder and received any payment thereon, a statement containing the amounts
described in (i) and (ii) (other than information relating to the Note Interest
Rates) above and any other information required by applicable tax laws, for the
purposes of such Noteholder’s preparation of Federal income tax returns.

 

 

31

 

 

--------------------------------------------------------------------------------



The Indenture Trustee shall only be required to provide to the Noteholders the
information furnished to it by the Servicer.

SECTION 5.07      Net Deposits. As an administrative convenience, unless the
Servicer is required to remit collections within two Business Days of their
receipt, the Servicer will be permitted to make the deposit of collections on
the Receivables and Purchase Amounts for or with respect to the Collection
Period net of distributions to be made to the Servicer with respect to the
Collection Period. The Servicer, however, will account to the Owner Trustee, the
Indenture Trustee, the Noteholders and the Certificateholder as if all deposits,
distributions and transfers were made individually.

ARTICLE VI

 

The Seller

SECTION 6.01       Representations of Seller. The Seller makes the following
representations on which the Issuing Entity is deemed to have relied in
acquiring the Receivables. The representations speak as of the execution and
delivery of this Agreement and shall survive the sale of the Receivables to the
Issuing Entity and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.

(a)   Organization and Good Standing. The Seller is duly organized and validly
existing as a corporation in good standing under the laws of the State of
Nevada, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Receivables.

(b)   Due Qualification. The Seller is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the failure to so qualify or to
obtain such license or approval would render any Receivable unenforceable that
would otherwise be enforceable by the Seller, the Sub-Servicer or the Owner
Trustee.

(c)   Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; the Seller has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Issuing Entity and the Seller and shall have duly authorized
such sale and assignment to the Issuing Entity by all necessary corporate
action; and the execution, delivery and performance of this Agreement have been
duly authorized by the Seller by all necessary corporate action.

(d)   Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable in accordance with its terms except that
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and the remedy of specific performance and
injunctive relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

 

32

 

 

--------------------------------------------------------------------------------



(e)   No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the articles of incorporation
or by-laws of the Seller, or any indenture, agreement or other instrument to
which the Seller is a party or by which it shall be bound; nor result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Basic Documents); nor violate any law or, to the best of the Seller’s
knowledge, any order, rule or regulation applicable to the Seller of any court
or of any federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Seller or its
properties.

(f)    No Proceedings. To the Seller’s best knowledge, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties: (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents, the Notes or the
Certificate, (ii) seeking to prevent the issuance of the Notes or the
Certificate or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Certificate or (iv) which involve the Seller and
which might adversely affect the Federal or state income tax attributes of the
Notes or the Certificate.

SECTION 6.02       Corporate Existence.

(a)   During the term of this Agreement, the Seller will keep in full force and
effect its existence, rights and franchises as a corporation under the laws of
the jurisdiction of its incorporation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the Basic Documents and each other instrument or agreement necessary
or appropriate to the proper administration of this Agreement and the
transactions contemplated hereby.

(b)   During the term of this Agreement, the Seller shall observe the applicable
legal requirements for the recognition of the Seller as a legal entity separate
and apart from its Affiliates, including as follows:

(i)           the Seller shall maintain corporate records and books of account
separate from those of its Affiliates;

(ii)          except as otherwise provided in this Agreement, the Seller shall
not commingle its assets and funds with those of its Affiliates;

(iii)         the Seller shall hold such appropriate meetings of its Board of
Directors as are necessary to authorize all the Seller’s corporate actions
required by law to be authorized by the Board of Directors, shall keep minutes
of such meetings and of meetings of its stockholder(s) and observe all other
customary corporate formalities (and

 

 

33

 

 

--------------------------------------------------------------------------------



any successor Seller not a corporation shall observe similar procedures in
accordance with its governing documents and applicable law);

(iv)         the Seller shall at all times hold itself out to the public under
the Seller’s own name as a legal entity separate and distinct from its
Affiliates; and

(v)          all transactions and dealings between the Seller and its Affiliates
will be conducted on an arm’s-length basis.

SECTION 6.03       Liability of Seller; Indemnities. The Seller shall be liable
in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement.

(a)   The Seller shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee and the Indenture Trustee and their officers, directors and
agents from and against any taxes that may at any time be asserted against the
Issuing Entity, the Owner Trustee or the Indenture Trustee or their officers,
directors, and agents with respect to the sale of the Receivables to the Issuing
Entity or the issuance and original sale of the Certificate and the Notes,
including any sales, gross receipts, general corporation, tangible personal
property, privilege or license taxes (but, in the case of the Issuing Entity,
not including any taxes asserted with respect to ownership of the Receivables or
Federal or other income taxes arising out of the transactions contemplated by
this Agreement) and costs and expenses in defending against the same.

(b)   The Seller shall indemnify, defend and hold harmless the Issuing Entity,
the Owner Trustee and the Indenture Trustee and their officers, directors, and
agents from and against any loss, liability or expense incurred by reason of (i)
the Seller’s willful misfeasance, bad faith or negligence in the performance of
its duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement and (ii) the Seller’s or the Issuing
Entity’s violation of Federal or State securities laws in connection with the
offering and sale of the Notes and the Certificate.

(c)   The Seller shall pay any and all state and local property taxes (including
taxes on intangibles), excise taxes, sales taxes and similar taxes levied or
assessed upon all or any part of the Owner Trust Estate including, without
limitation, the Receivables.

(d)          Indemnification under this Section shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and shall include reasonable fees and expenses of counsel and
expenses of litigation. If the Seller shall have made any indemnity payments
pursuant to this Section and the Person to or on behalf of whom such payments
are made thereafter shall collect any of such amounts from others, such Person
shall promptly repay such amounts to the Seller, without interest.

SECTION 6.04       Merger or Consolidation of, or Assumption of the Obligations
of, Seller. Any Person (a) into which the Seller may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Seller shall
be a party or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, which Person in any of

 

 

34

 

 

--------------------------------------------------------------------------------



the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, shall be the successor to the
Seller hereunder without the execution or filing of any document or any further
act by any of the parties to this Agreement; provided, however, that (i)
immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 3.01 shall have been breached and no Servicer
Default, and no event that, after notice or lapse of time, or both, would become
a Servicer Default shall have occurred and be continuing, (ii) the Seller shall
have delivered to the Owner Trustee and the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, (iii) the Rating Agency
Condition shall have been satisfied with respect to such transaction and (iv)
the Seller shall have delivered to the Owner Trustee and the Indenture Trustee
an Opinion of Counsel either (A) stating that, in the opinion of such counsel,
all financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary fully to preserve and protect the
interest of the Owner Trustee and Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings, or (B) stating that, in
the opinion of such counsel, no such action shall be necessary to preserve and
protect such interests. Notwithstanding anything herein to the contrary, the
execution of the foregoing agreement of assumption and compliance with clauses
(i), (ii), (iii) and (iv) above shall be conditions to the consummation of the
transactions referred to in clause (a), (b) or (c) above.

SECTION 6.05       Limitation on Liability of Seller and Others. The Seller and
any director or officer or employee or agent of the Seller may rely in good
faith on the advice of counsel or on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Seller shall not be under any obligation to appear in, prosecute
or defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

SECTION 6.06       Seller May Own Notes; Retention of the Certificate. The
Seller and any Affiliate thereof may in its individual or any other capacity
become the owner or pledgee of the Notes with the same rights as it would have
if it were not the Seller or an Affiliate thereof, except as expressly provided
herein or in any Basic Document. The Seller shall retain and not transfer the
Certificate.

SECTION 6.07       Right of Seller to Repurchase Receivables. As of the last day
of any Collection Period, the Seller has an option to repurchase any Receivable
at a purchase price equal to the Purchase Amount of such Receivable; provided
that the aggregate Principal Balance of all Receivables repurchased by the
Seller pursuant to this Section 6.07 shall not at any time in the aggregate
exceed 2.0% of the Initial Pool Balance. To exercise such option, the Seller
shall deposit pursuant to Section 5.03 in the Collection Account an amount equal
to the aggregate Purchase Amount of the repurchased Receivables.

 

 

35

 

 

--------------------------------------------------------------------------------



ARTICLE VII

 

The Servicer

SECTION 7.01       Representations of Servicer. The Servicer makes the following
representations on which the Issuing Entity is deemed to have relied in
acquiring the Receivables. The representations speak as of the execution and
delivery of this Agreement (or as of the date a Person (other than the Indenture
Trustee) becomes Servicer pursuant to Sections 7.03 and 8.02, in the case of a
successor to the Servicer) and shall survive the sale of the Receivables to the
Issuing Entity and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.

(a)          Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has the corporate power and authority to
own its properties and to conduct the business in which it is currently engaged,
and had at all relevant times, and has, the power, authority and legal right to
acquire, own, sell and service the Receivables and to hold the Receivable Files
as custodian.

(b)          Power and Authority. The Servicer has the corporate power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement have been duly
authorized by the Servicer by all necessary corporate action.

(c)          Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer enforceable in accordance with its terms
except that such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and the remedy of specific performance
and injunctive relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

(d)          No Violation. The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
incorporation or by-laws of the Servicer, or any indenture, agreement or other
instrument to which the Servicer is a party or by which it shall be bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than this Agreement); nor violate any law or, to the best of the
Servicer’s knowledge, any order, rule or regulation applicable to the Servicer
of any court or of any Federal or State regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Servicer or
its properties.

(e)          No Proceedings. To the Servicer’s best knowledge, there are no
proceedings or investigations pending, or threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties: (i) asserting the
invalidity of this Agreement, the Indenture, any of the other Basic Documents,
the Notes or the Certificate, (ii) seeking to prevent the issuance of the

 

 

36

 

 

--------------------------------------------------------------------------------



Notes or the Certificate or the consummation of any of the transactions
contemplated by this Agreement, the Indenture or any of the other Basic
Documents, (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, this Agreement, the Indenture, any of the
other Basic Documents, the Notes or the Certificate or (iv) relating to the
Servicer and which might adversely affect the Federal or state income tax
attributes of the Notes or the Certificate.

(f)           No Insolvent Obligors. As of the Cut-off Date, no Obligor on a
Receivable is shown on the Receivable Files as the subject of a bankruptcy
proceeding.

SECTION 7.02     Indemnities of Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement.

(a)          The Servicer shall defend, indemnify and hold harmless the Issuing
Entity, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder and the Seller and any of the officers, directors and agents
of the Issuing Entity, the Owner Trustee, the Indenture Trustee and the Seller
from and against any and all costs, expenses, losses, damages, claims and
liabilities, arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of any Financed Equipment.

(b)          The Servicer shall indemnify, defend and hold harmless the Issuing
Entity, the Owner Trustee, the Indenture Trustee, and the Seller and their
respective officers, directors and agents from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated herein, including any sales, gross receipts, general corporation,
tangible personal property, privilege or license taxes (but, in the case of the
Issuing Entity, not including any taxes asserted with respect to, and as of the
date of, the sale of the Receivables to the Issuing Entity or the issuance and
original sale of the Certificate and the Notes, or asserted with respect to
ownership of the Receivables, or Federal or other income taxes arising out of
distributions on the Certificate or the Notes) and costs and expenses in
defending against the same.

(c)          The Servicer shall indemnify, defend and hold harmless the Issuing
Entity, the Owner Trustee, the Indenture Trustee, the Seller, the
Certificateholder and the Noteholders and any of the officers, directors and
agents of the Issuing Entity, the Owner Trustee, the Indenture Trustee and the
Seller from and against any and all costs, expenses, losses, claims, damages and
liabilities to the extent that such cost, expense, loss, claim, damage or
liability arose out of, or was imposed upon any such Person through, the
negligence, willful misfeasance or bad faith of the Servicer in the performance
of its duties under this Agreement or by reason of reckless disregard of its
obligations and duties under this Agreement or on account of the failure of the
Servicer to be qualified to do business as a foreign corporation or to have
obtained a license or approval in any jurisdiction.

(d)          The Servicer shall indemnify, defend and hold harmless the Owner
Trustee and the Indenture Trustee and their respective officers, directors and
agents from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with the acceptance or
performance of the trusts and duties herein and contained in

 

 

37

 

 

--------------------------------------------------------------------------------



the Trust Agreement, in the case of the Owner Trustee, and contained in the
Indenture, in the case of the Indenture Trustee, except to the extent that such
cost, expense, loss, claim, damage or liability: (i) shall be due to the willful
misfeasance, bad faith or negligence (except for errors in judgment) of the
Owner Trustee or the Indenture Trustee as applicable; or (ii) shall arise from
the breach by the Owner Trustee of any of its representations or warranties set
forth in Section 7.03 of the Trust Agreement.

(e)          To the extent not indemnified by the Seller under Section 6.03, the
Servicer shall pay any and all taxes levied or assessed upon all or any part of
the Owner Trust Estate, other than any taxes asserted with respect to, and as of
the date of, the sale of the Receivables to the Issuing Entity or the issuance
and original sale of the Certificate and the Notes, or Federal or other income
taxes imposed on the Issuing Entity because of its classification or
reclassification for tax purposes, or Federal or other income taxes arising out
of distributions on the Certificate or the Notes, and the Servicer shall pay and
indemnify against any and all state and local property taxes (including taxes on
intangibles), excise taxes, sales taxes, franchise taxes (excluding franchise
taxes based on or measured by income) and similar taxes levied or assessed upon
all or any part of the Owner Trust Estate including, without limitation, the
Receivables.

(f)           The Servicer shall pay the Indenture Trustee from time to time
reasonable compensation for all services rendered by the Indenture Trustee under
the Indenture (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust).

(g)          The Servicer shall, except as otherwise expressly provided in the
Indenture, reimburse the Indenture Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Indenture Trustee
in accordance with any provision of the Indenture (including, but not limited
to, the reasonable compensation, expenses and disbursements of its agents and
either in-house counsel or outside counsel, but not both) except any such
expense, disbursement or advance as may be attributable to its negligence or bad
faith.

(h)          The Servicer shall pay (or cause to be paid) when due and shall
indemnify, defend and hold harmless the Issuing Entity from and against all
liability as a result of Treasury Regulation Section 1.1502-6(a) or similar
provision under state or local law for income, franchise, gross receipts or
other doing business taxes of the Servicer and any other corporation or entity
(other than the Issuing Entity) that joins or has ever joined (or is or has ever
been required to join) with the Servicer or the Seller in filing any
consolidated, combined or unitary tax return, and costs and expenses in
defending against the same; provided, however, the Issuing Entity shall be
liable for and shall pay when due any and all taxes of the Issuing Entity
(including from ownership and collection of the Receivables) determined on
separate entity basis and no claim may be made and no amount indemnified against
under this Section 7.02(h) on account of taxes of the Issuing Entity.

For purposes of this Section 7.02, in the event of the termination of the rights
and obligations of JDCC (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.01, or a resignation by such Servicer pursuant to
this Agreement, such Servicer shall be

 

 

38

 

 

--------------------------------------------------------------------------------



deemed to be the Servicer pending appointment of a successor Servicer (other
than the Indenture Trustee) pursuant to Section 8.02.

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee or the Indenture Trustee or the termination of this Agreement
and shall include reasonable fees and expenses of counsel and expenses of
litigation. If the Servicer shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Servicer, without interest.

SECTION 7.03       Merger or Consolidation of, or Assumption of the Obligations
of, Servicer. Any Person (a) into which the Servicer may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Servicer shall be a party, (c) which may succeed to the properties and assets of
the Servicer substantially as a whole, or (d) with respect to the Servicer’s
obligations hereunder, which is a corporation 50% or more of the voting stock of
which is owned, directly or indirectly, by Deere, which Person executed an
agreement of assumption to perform every obligation of the Servicer hereunder,
shall be the successor to the Servicer under this Agreement without further act
on the part of any of the parties to this Agreement; provided, however, that (i)
immediately after giving effect to such transaction, no Servicer Default, and no
event which, after notice or lapse of time, or both, would become a Servicer
Default shall have occurred and be continuing, (ii) the Servicer shall have
delivered to the Owner Trustee and the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with, (iii) the Rating Agency Condition
shall have been satisfied with respect to such transaction and (iv) the Servicer
shall have delivered to the Owner Trustee and the Indenture Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed (if required) and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee,
respectively, in the Receivables and reciting the details of such filings or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interests. The Servicer shall provide the Seller in
writing with such information as reasonably requested by the Seller to comply
with its Exchange Act reporting obligations with respect to a successor
servicer. Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (i), (ii), (iii)
and (iv) above shall be conditions to the consummation of the transactions
referred to in clause (a), (b), (c) or (d) above.

SECTION 7.04      Limitation on Liability of Servicer and Others. Neither the
Servicer nor the Sub-Servicer nor any of the directors or officers or employees
or agents of the Servicer or the Sub-Servicer, as the case may be, shall be
under any liability to the Issuing Entity, the Noteholders or the
Certificateholder, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer, the Sub-Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless

 

 

39

 

 

--------------------------------------------------------------------------------



disregard of obligations and duties under this Agreement. The Servicer, the
Sub-Servicer and any director or officer or employee or agent of the Servicer or
the Sub-Servicer, as the case may be, may rely in good faith on any document of
any kind prima facie properly executed and submitted by any person respecting
any matters arising under this Agreement.

Except as provided in this Agreement, neither the Servicer nor the Sub-Servicer
shall be under any obligation to appear in, prosecute or defend any legal action
that shall not be incidental to its duties to service the Receivables in
accordance with this Agreement, and that in its opinion may involve it in any
expense or liability; provided, however, that the Servicer or the Sub-Servicer
may undertake any reasonable action that it may deem necessary or desirable in
respect of this Agreement and the Basic Documents and the rights and duties of
the parties to this Agreement and the Basic Documents and the interests of the
Certificateholder under this Agreement and the Noteholders under the Indenture.

SECTION 7.05       JDCC Not to Resign as Servicer. Subject to the provisions of
Section 7.03, JDCC shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law. Notice of any such determination permitting
the resignation of JDCC shall be communicated to the Owner Trustee and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time) and any such determination shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until the Indenture Trustee or a successor Servicer shall have
assumed the responsibilities and obligations of JDCC in accordance with Section
8.02 and provided the Seller in writing with such information as reasonably
requested by the Seller to comply with its Exchange Act reporting obligations
with respect to such resignation.

SECTION 7.06       Servicer to Act as Administrator. In the event of the
resignation or removal of the Administrator and the failure of a successor
Administrator to have been appointed and to have accepted such appointment as
successor Administrator, the Servicer shall become the successor Administrator
and shall be bound by the terms of the Administration Agreement.

ARTICLE VIII

 

Default

SECTION 8.01       Servicer Default. If any one of the following events (a
“Servicer Default”) shall occur and be continuing:

(a)          any failure by the Servicer to deliver to the Indenture Trustee for
deposit in any of the Trust Accounts or the Certificate Distribution Account any
required payment or to direct the Indenture Trustee to make any required
distributions therefrom that shall continue unremedied for a period of three
Business Days after written notice of such failure is received by the Servicer
from the Owner Trustee or the Indenture Trustee or after discovery of such
failure by an officer of the Servicer; or

 

 

40

 

 

--------------------------------------------------------------------------------



(b)          failure on the part of the Servicer or the Seller, as the case may
be, duly to observe or to perform in any material respect any other covenants or
agreements of the Servicer or the Seller (as the case may be) set forth in this
Agreement or any other Basic Document, which failure shall (i) materially and
adversely affect the rights of Certificateholder or Noteholders and (ii)
continue unremedied for a period of 60 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
(A) to the Servicer or the Seller (as the case may be) by the Owner Trustee or
the Indenture Trustee or (B) to the Servicer or the Seller (as the case may be),
and to the Owner Trustee and the Indenture Trustee by the Holders of Notes
evidencing not less than 25% of the Outstanding Amount of the Notes or the
Certificateholder (as defined in the Trust Agreement); or

(c)          an Insolvency Event occurs with respect to the Servicer;

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee (so long as a Trust Officer of the
Indenture Trustee has received notice or has actual knowledge of such Servicer
Default), or the Holders of Notes evidencing not less than 25% of the
Outstanding Amount of the Notes, by notice then given in writing to the Servicer
(and to the Indenture Trustee and the Owner Trustee if given by the Noteholders)
may terminate all the rights and obligations (other than the obligations set
forth in Section 7.02 hereof) of the Servicer under this Agreement. On or after
the receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement, whether with respect to the Notes, the
Certificate or the Receivables or otherwise, shall, without further action, pass
to and be vested in the Indenture Trustee or such successor Servicer as may be
appointed under Section 8.02; and, without limitation, the Indenture Trustee and
the Owner Trustee are hereby authorized and empowered to execute and deliver, on
behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise. The predecessor Servicer shall cooperate
with the successor Servicer, the Indenture Trustee and the Owner Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the successor Servicer
for administration by it of all cash amounts that shall at the time be held by
the predecessor Servicer for deposit, or shall thereafter be received by it with
respect to a Receivable. All reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in connection with transferring the Receivable Files
to the successor Servicer and amending this Agreement to reflect such succession
as Servicer pursuant to this Section shall be paid by the predecessor Servicer
upon presentation of reasonable documentation of such costs and expenses. Upon
receipt of notice of the occurrence of a Servicer Default, the Owner Trustee
shall give notice thereof to the Rating Agencies.

 

SECTION 8.02       Appointment of Successor.

(a)   Upon the Servicer’s receipt of notice of termination, pursuant to Section
8.01 or the Servicer’s resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of

 

 

41

 

 

--------------------------------------------------------------------------------



termination, only until the date specified in such termination notice or, if no
such date is specified in a notice of termination, until receipt of such notice
and, in the case of resignation, until the earlier of (x) the date 45 days from
the delivery to the Owner Trustee and the Indenture Trustee of written notice of
such resignation (or written confirmation of such notice) in accordance with the
terms of this Agreement and (y) the date upon which the predecessor Servicer
shall become unable to act as Servicer, as specified in the notice of
resignation and accompanying Opinion of Counsel. In the event of the Servicer’s
termination hereunder, the Indenture Trustee shall appoint a successor Servicer,
and the successor Servicer shall accept its appointment by a written assumption
in form acceptable to the Owner Trustee and the Indenture Trustee. In the event
that a successor Servicer has not been appointed at the time when the
predecessor Servicer has ceased to act as Servicer in accordance with this
Section, pending the appointment of and acceptance by a successor Servicer, the
Indenture Trustee without further action shall automatically be appointed and
serve as the successor Servicer and the Indenture Trustee shall be entitled to
the Servicing Fee; provided, however, the provisions of Section 7.01 shall not
apply and the provisions of Section 4.07 shall not apply in the case of a breach
by a predecessor Servicer. The Indenture Trustee may delegate any of its
servicing obligations to an Affiliate or agent in accordance with Section 4.14.
The Indenture Trustee shall not be liable for any action or failure to act on
the part of the predecessor Servicer. Notwithstanding the above, the Indenture
Trustee shall, if it shall be unwilling or legally unable so to act, appoint or
petition a court of competent jurisdiction to appoint, any established
institution, having a net worth of not less than $50,000,000 and whose regular
business shall include the servicing of equipment receivables, as the successor
to the Servicer under this Agreement.

(b)   Upon appointment, the successor Servicer (including the Indenture Trustee
acting as successor Servicer) shall be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer and shall be entitled to the Servicing Fee and all the rights granted
to the predecessor Servicer by the terms and provisions of this Agreement.

(c)   Subject to the Indenture Trustee’s right to appoint a successor Servicer
pursuant to Section 8.02(a) after the Indenture Trustee has become the Servicer,
the Servicer may not resign unless it is prohibited from serving as such by law.

SECTION 8.03       Notification to Noteholders and the Certificateholder. Upon
any termination of, or appointment of a successor to the Servicer pursuant to
this Article VIII, the Owner Trustee shall give prompt written notice thereof to
the Certificateholder and the Indenture Trustee shall give prompt written notice
thereof to Noteholders and the Rating Agencies.

SECTION 8.04       Waiver of Past Defaults. The Holders of Notes evidencing not
less than a majority of the Outstanding Amount of the Notes, on behalf of all
Noteholders (or the Holder (as defined in the Trust Agreement) of the
Certificate, in the case of any default which does not adversely affect the
Indenture Trustee or the Noteholders) may, waive in writing any default by the
Servicer in the performance of its obligations hereunder and its consequences,
except a default in making any required deposits to or payments from any of the
Trust Accounts in accordance with this Agreement. Upon any such waiver of a past
default, such default shall cease to exist, and any Servicer Default arising
therefrom shall be deemed to have been remedied

 

 

42

 

 

--------------------------------------------------------------------------------



for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto.

ARTICLE IX

 

Termination

SECTION 9.01       Optional Purchase of All Receivables and Termination.

(a)   On the last day of any Collection Period immediately preceding a Payment
Date as of which the then outstanding Pool Balance is 10% or less of the Initial
Pool Balance, the Servicer shall have the option to purchase the Owner Trust
Estate, other than the Trust Accounts and the Certificate Distribution Account;
provided, however, that the Servicer may not effect any such purchase so long as
the rating on Deere’s long-term debt obligations is less than Baa3 by Moody’s,
unless the Owner Trustee and the Indenture Trustee shall have received an
Opinion of Counsel to the effect that such purchase would not constitute a
fraudulent conveyance; provided further that each Rating Agency shall receive a
copy of such Opinion of Counsel and shall have confirmed that the rating
assigned to the Notes by such Rating Agency shall not be withdrawn or downgraded
as a result of such purchase. To exercise such option, the Servicer shall
deposit pursuant to Section 5.03 in the Collection Account an amount equal to
the aggregate Purchase Amount for the Receivables (including defaulted
Receivables) and shall succeed to all interests in and to the Trust.

(b)   Upon any sale of the assets of the Trust pursuant to Section 9.02 of the
Trust Agreement, the Servicer shall instruct the Indenture Trustee to deposit
the proceeds from such sale after all payments and reserves therefrom have been
made (the “Insolvency Proceeds”) in the Collection Account. On the Payment Date
on which the Insolvency Proceeds are deposited in the Collection Account (or, if
such proceeds are not so deposited on a Payment Date, on the Payment Date
immediately following such deposit), the Servicer shall instruct the Indenture
Trustee to make the following deposits (after the application on such Payment
Date of the Total Distribution Amount and funds on deposit in the Reserve
Account pursuant to Sections 5.04 and 5.05) from the Insolvency Proceeds and any
funds remaining on deposit in the Reserve Account (including the proceeds of any
sale of investments therein as described in the following sentence):

(i)           to the Note Distribution Account, any portion of the accrued but
unpaid interest on the Notes not otherwise deposited into the Note Distribution
Account on such Payment Date;

(ii)          to the Note Distribution Account, the outstanding principal
balance of the Notes (after giving effect to the reduction in the outstanding
principal balance of the Notes to result from the deposits made in the Note
Distribution Account on such Payment Date and on prior Payment Dates); and

(iii)         to the Certificate Distribution Account, the Certificate Balance
(after giving effect to the reduction in the Certificate Balance to result from
the deposits made in the Certificate Distribution Account on such Payment Date).

 

 

43

 

 

--------------------------------------------------------------------------------



Any investments on deposit in the Reserve Account and Note Distribution Account
which will not mature on or before such Payment Date shall be sold by the
Indenture Trustee at such time as will result in the Indenture Trustee receiving
the proceeds from such sale not later than the Transfer Date preceding such
Payment Date. Any Insolvency Proceeds remaining after the deposits described
above shall be paid to the Seller.

(c)   Notice of any termination of the Trust shall be given by the Servicer to
the Owner Trustee and the Indenture Trustee as soon as practicable after the
Servicer has received notice thereof.

(d)   Following the satisfaction and discharge of the Indenture and the payment
in full of the principal of and interest on, and the cancellation of all of, the
Notes, the Certificateholder will succeed to the rights of the Noteholders
hereunder other than Section 5.06(a) and the Owner Trustee will succeed to the
rights of the Indenture Trustee pursuant to this Agreement.

(e)   This Agreement shall terminate upon the termination of the Trust.

ARTICLE X

 

Miscellaneous Provisions

SECTION 10.01     Amendment. This Agreement may be amended by the Seller, the
Servicer and the Owner Trustee, with the consent of the Indenture Trustee, but
without the consent of any of the Noteholders or the Certificateholder, to cure
any ambiguity, to correct or supplement any provision in this Agreement or for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions in this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholder; provided, however, that such action
shall not, adversely affect in any material respect the interests of any
Noteholder or Certificateholder; provided further that 10 days prior written
notice of any such amendment be given to each Rating Agency and, if a Rating
Agency notifies the Owner Trustee that such amendment will result in a
downgrading or withdrawal of the then current rating of any class of the Notes
or the Certificate, such amendment shall become effective with the consent of
the Holders of Notes evidencing not less than a majority of the Outstanding
Amount of the Notes and the consent of the Certificateholder; provided further
that any solicitation of such consent shall disclose the downgrading or
withdrawal that would result from such amendment.

This Agreement may also be amended from time to time, with 10 days prior notice
to each of the Rating Agencies, by the Seller, the Servicer and the Owner
Trustee, with the consent of the Indenture Trustee, the consent of the Holders
of Notes evidencing not less than a majority of the Outstanding Amount of the
Notes and the consent of the Holder of the Certificate, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholder; provided, however, that no such amendment
shall (a) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that
shall be required to be made for the benefit of the Noteholders or the
Certificateholder or (b) reduce the aforesaid percentage of the

 

 

44

 

 

--------------------------------------------------------------------------------



Outstanding Amount of the Notes and the Certificate Balance, the Holders of
which are required to consent to any such amendment, without the consent of the
Holders of all the outstanding Notes and the consent of the Certificateholder.

Promptly after the execution of any such amendment or consent, the Owner Trustee
shall furnish written notification of the substance of such amendment or consent
to the Certificateholder.

It shall not be necessary for the consent of the Certificateholder or the
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof.

Prior to the execution of any amendment to this Agreement, the Owner Trustee and
the Indenture Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 10.02(i)(1)
and that all conditions precedent have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Owner Trustee’s or the Indenture Trustee’s, as
applicable, own rights, duties or immunities under this Agreement or otherwise.

SECTION 10.02     Protection of Title to Trust.

(a)   The Seller shall file (and if required, authorize) such financing
statements and cause to be authorized and filed such continuation statements,
all in such manner and in such places as may be required by law fully to
preserve, maintain, and protect the interest of the Issuing Entity and the
interests of the Indenture Trustee in the Receivables and in the proceeds
thereof. The Seller shall deliver (or cause to be delivered) to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

(b)   Neither the Seller nor the Servicer shall change its name, identity,
corporate structure or jurisdiction of organization in any manner that would,
could or might make any financing statement or continuation statement filed in
accordance with paragraph (a) above seriously misleading within the meaning of
Section 9-506 of the UCC, unless it shall have given the Owner Trustee and the
Indenture Trustee at least five days’ prior written notice thereof and shall
have promptly filed appropriate new financing statements and/or amendments to
all previously filed financing statements or continuation statements.

(c)   Each of the Seller and the Servicer shall have an obligation to give the
Owner Trustee and the Indenture Trustee at least 60 days prior written notice of
any relocation of its jurisdiction of organization if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statements as the case may be. The Servicer shall at all times
maintain each office from which it shall service Receivables, and its
jurisdiction of organization, within the United States of America.

 

 

45

 

 

--------------------------------------------------------------------------------



(d)   The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(e)   The Servicer shall maintain its computer systems so that, from and after
the time of sale under this Agreement of the Receivables, the Servicer’s master
computer records (including any backup archives) that refer to a Receivable
shall indicate clearly the interest of the Issuing Entity and the Indenture
Trustee in such Receivable and that such Receivable is owned by the Issuing
Entity and has been pledged to the Indenture Trustee. Indication of the Issuing
Entity’s and the Indenture Trustee’s interest in a Receivable shall be deleted
from or modified on the Servicer’s computer systems when, and only when, the
related Receivable shall have been paid in full, purchased or repurchased.

(f)    If at any time the Seller or the Servicer shall propose to sell, grant a
security interest in, or otherwise transfer any interest in equipment
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuing Entity and has been pledged to the Indenture Trustee.

(g)   The Servicer shall permit the Indenture Trustee and its agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from the Servicer’s records regarding any Receivable. The Indenture Trustee and
its agents shall give reasonable notice of any such inspection or audit and such
inspection shall be conducted in a manner that does not cause undue disruption
or interference with the Servicer’s business.

(h)   Upon request, the Servicer shall furnish to the Owner Trustee or to the
Indenture Trustee, within five Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.

 

(i)

The Servicer shall deliver to the Owner Trustee and the Indenture Trustee:

(1)          promptly after the execution and delivery of this Agreement and of
each amendment thereto, an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
have been executed and filed that are necessary fully to preserve and protect
the interest of the Owner Trustee and the Indenture Trustee in the Receivables,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) stating that, in the opinion of
such counsel, no such action shall be necessary to preserve and protect such
interest; and

 

 

46

 

 

--------------------------------------------------------------------------------



(2)          within 90 days after the beginning of each calendar year beginning
with the first calendar year beginning more than three months after the Cut-off
Date, an Opinion of Counsel, dated as of a date during such 90-day period,
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been executed and filed that are
necessary fully to preserve and protect the interest of the Owner Trustee and
the Indenture Trustee in the Receivables, and reciting the details of such
filings or referring to prior Opinions of Counsel in which such details are
given, or (B) stating that, in the opinion of such counsel, no such action shall
be necessary to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

(j)    The Seller shall, to the extent required by applicable law, cause the
Certificate and the Notes to be registered with the Commission pursuant to
Section 12(b) or Section 12 (g) of the Exchange Act within the time periods
specified in such sections.

SECTION 10.03    Notices. All demands, notices, instructions and communications
upon or to the Seller, the Servicer, the Owner Trustee, the Indenture Trustee or
the Rating Agencies under this Agreement shall be in writing, personally
delivered, sent by facsimile or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt (a) in the
case of the Seller, to John Deere Receivables, Inc., 1 East First Street, Suite
600, Reno, Nevada 89501, Attention: Manager (702-786-5914), with a copy to
Assistant Treasurer, Deere & Company, One John Deere Place, Moline, Illinois
61265-8098 (309-765-5697), (b) in the case of the Servicer, to John Deere
Capital Corporation, 1 East First Street, Suite 600, Reno, Nevada 89501,
Attention: Manager (702-786-5527), with a copy to Assistant Treasurer, Deere &
Company, One John Deere Place, Moline, Illinois 61265-8098 (309-765-5697), (c)
in the case of the Issuing Entity or the Owner Trustee, at the Corporate Trust
Office (as defined in the Trust Agreement) with a copy to The Bank of New York,
101 Barclay Street, 4W, New York, NY 10286, Attention: Suhrita Das, (d) in the
case of the Indenture Trustee, at the Corporate Trust Office, (e) in the case of
Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department, 99
Church Street, New York, New York 10007, and (f) in the case of Standard &
Poor’s, to Standard & Poor’s Ratings Services, 55 Water Street, 40th Floor, New
York, New York 10041, Attention of Asset Backed Surveillance Department; or, as
to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

SECTION 10.04   Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.04 and 7.03 and as provided in the
provisions of this Agreement concerning the resignation of the Servicer, this
Agreement may not be assigned by the Seller or the Servicer.

SECTION 10.05  Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Servicer, the Issuing Entity, the
Owner Trustee, the Certificateholder, the Indenture Trustee and the Noteholders
and nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal

 

 

47

 

 

--------------------------------------------------------------------------------



or equitable right, remedy or claim in the Owner Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.

SECTION 10.06     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.07     Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 10.08    Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 10.09   Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.10   Assignment to Indenture Trustee. The Seller hereby acknowledges
and consents to any mortgage, pledge, assignment and grant of a security
interest by the Issuing Entity to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders of all right, title and interest of
the Issuing Entity in, to and under the Receivables and/or the assignment of any
or all of the Issuing Entity’s rights and obligations hereunder to the Indenture
Trustee.

SECTION 10.11   Nonpetition Covenants.

(a)   Notwithstanding any prior termination of this Agreement, the Servicer and
the Seller shall not, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Issuing Entity, acquiesce,
petition or otherwise invoke or cause the Issuing Entity to invoke the process
of any court or government authority for the purpose of commencing or sustaining
a case against the Issuing Entity under any Federal or State bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuing Entity
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Issuing Entity.

(b)   Notwithstanding any prior termination of this Agreement, the Servicer
shall not, prior to the date which is one year and one day after there has been
paid in full all debt issued by any securitization vehicle in respect of which
the Seller holds any interest, acquiesce, petition or otherwise invoke or cause
the Seller to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Seller under any Federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Seller or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Seller.

 

 

48

 

 

--------------------------------------------------------------------------------



SECTION 10.12     Limitation of Liability of Owner Trustee and Indenture
Trustee.

(a)   Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by The Bank of New York (Delaware) not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuing Entity and
in no event shall The Bank of New York (Delaware) in its individual capacity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuing Entity hereunder or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Issuing Entity. For all purposes of
this Agreement, in the performance of its duties or obligations hereunder or in
the performance of any duties or obligations of the Issuing Entity hereunder,
the Owner Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Articles VI, VII and VIII of the Trust Agreement.

(b)   Notwithstanding anything contained herein to the contrary, this Agreement
has been accepted by U.S. Bank National Association not in its individual
capacity but solely as Indenture Trustee and in no event shall U.S. Bank
National Association have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuing Entity.

SECTION 10.13        Additional Securities. The issuance of any securities by
John Deere Receivables, Inc., other than the Notes and the Certificate, will
require satisfaction of the Rating Agency Condition.

 

 

49

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

 

JOHN DEERE OWNER TRUST 2007

 

 

 

 

 

 

By:

The Bank of New York (Delaware),
not in its individual capacity but solely as
Owner Trustee on behalf of the Trust,

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kristine Gullo

 

 

 

Name:

Kristine Gullo

 

 

 

Title:

Vice President

 

 

 

 

JOHN DEERE RECEIVABLES, INC.,
Seller,

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Larry J. Gant

 

 

 

Name:

Larry J. Gant

 

 

 

Title:

Assistant Secretary

 

 

 

 

JOHN DEERE CAPITAL CORPORATION,
Servicer,

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jenny R. Kimball

 

 

 

Name:

Jenny R. Kimball

 

 

 

Title:

Assistant Secretary

 

 

--------------------------------------------------------------------------------





Acknowledged, Accepted and Agreed:

The Bank of New York (Delaware),

not in its individual

capacity but solely

as Owner Trustee,

 

 

 

 

 

By:

 

/s/ Kristine K. Gullo

 

 

 

 

Name:

Kristine K. Gullo

 

 

 

 

Title:

Vice President

 

 

 

 

 

Acknowledged, Accepted and Agreed:

U.S. Bank National Association,

not in its individual

capacity but solely

as Indenture Trustee,

 

 

 

 

 

By:

 

/s/ Melissa A. Rosal

 

 

 

 

Name:

Melissa A. Rosal

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------



SCHEDULE A

Schedule of Receivables

(Delivered to the Trust at the Closing)

 

--------------------------------------------------------------------------------



SCHEDULE B

Location of Receivable Files

Suite 600

1 East First Street

Reno, Nevada 89501

 

--------------------------------------------------------------------------------



SCHEDULE C

LIST OF FISCAL MONTHS

FISCAL MONTH CUTOFF DATES (BY FISCAL YEAR)

 

 

 

 

 

 

 

 

 

 

 

Fiscal

Calendar

2007

2008

2009

2010

2011

2012

2013

2014

Month

Month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

November

______

25-Nov-07

30-Nov-08

29-Nov-09

28-Nov-10

27-Nov-11

25-Nov-12

24-Nov-13

2

December

______

23-Dec-07

28-Dec-08

27-Dec-09

26-Dec-10

25-Dec-11

23-Dec-12

22-Dec-13

3

January

______

27-Jan-08

01-Feb-09

31-Jan-10

30-Jan-11

29-Jan-12

27-Jan-13

26-Jan-14

4

February

______

24-Feb-08

01-Mar-09

28-Feb-10

27-Feb-11

26-Feb-12

24-Feb-13

23-Feb-14

5

March

______

23-Mar-08 

29-Mar-09 

28-Mar-10 

27-Mar-11

25-Mar-12

24-Mar-13

23-Mar-14

6

April

29-Apr-07

27-Apr-08

03-May-09

02-May-10

01-May-11

29-Apr-12

28-Apr-13

27-Apr-14

7

May

27-May-07 

25-May-08 

31-May-09 

30-May-10 

29-May-11

27-May-12

26-May-13

25-May-14

8

June

24-Jun-07

22-Jun-08

28-Jun-09

27-Jun-10

26-Jun-11

24-Jun-12

23-Jun-13

22-Jun-14

9

July

29-Jul-07

27-Jul-08

02-Aug-09

01-Aug-10

31-Jul-11

29-Jul-12

28-Jul-13

27-Jul-14

10

August

26-Aug-07

24-Aug-08

30-Aug-09

29-Aug-10

28-Aug-11

26-Aug-12

25-Aug-13

24-Aug-14

11

September

23-Sep-07

28-Sep-08

27-Sep-09

26-Sep-10

25-Sep-11

23-Sep-12

22-Sep-13

21-Sep-14

12

October

31-Oct-07

31-Oct-08

31-Oct-09

31-Oct-10

31-Oct-11

31-Oct-12

31-Oct-13

31-Oct-14

 

 

--------------------------------------------------------------------------------



SCHEDULE D

Servicer’s Certificate

The undersigned hereby certify that (i) they are, respectively, a duly elected
Vice President and Assistant Secretary of John Deere Capital Corporation and
(ii) this Servicing Certificate complies with the requirements of, and is being
delivered pursuant to, Section 4.09 of the Sale and Servicing Agreement (the
“Sale and Servicing Agreement”) dated as of April 15, 2007 between John Deere
Owner Trust 2007, John Deere Receivables, Inc. and John Deere Capital
Corporation.

 

 

 

 

 

Dated:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

--------------------------------------------------------------------------------



Payment Date: ______________________

Servicing Fee:

Administration Fee:

Total Distribution Amount:

Accrued and unpaid interest on each Class of Notes:

Note Monthly Principal Distributable Amount:

Deposit to Reserve Account from Collection Account to increase the amount on
deposit in the Reserve Account to the Specified Reserve Account Balance:

Deposit of Excess to Reserve Account from Collection Account:

Specified Reserve Account Balance (before any distributions of excess):

Reserve Account Balance over the Specified Reserve Account Balance (before any
distributions of excess):

Excess Reserve Account Balance distributable to Seller

(5.05 (b) (i) or (ii))

Certificate Monthly Principal Distributable Amount:

Amount to be withdrawn from the Reserve Account and deposited into the Note
Distribution Account (5.05(c)):

Interest amount included in above figure:

Principal amount included in above figure:

 

(a)

Pool Balance as of the close of business on the last day of the related
Collection Period:

 

(b)

Note Value at the end of the related Collection Period:

 

(c)

Number of Accounts at the end of the related Collection Period:

Outstanding Principal Balance of Class A-1 Notes:

Outstanding Principal Balance of Class A-2 Notes:

Outstanding Principal Balance of Class A-3 Notes:

Outstanding Principal Balance of Class A-4 Notes:

Outstanding Principal Balance of the Certificate:

Aggregate amount of Purchased Receivables for related Collection Period:

Reserve Account Balance after giving effect to all distributions:

Specified Reserve Account Balance (after all distributions and adjustments):

 

--------------------------------------------------------------------------------



Officer’s Certificate

The undersigned hereby certify that (i) they are, respectively, a duly elected
Vice President and Assistant Secretary of John Deere Capital Corporation, (ii)
Schedule E hereto complies with the requirements of, and is being delivered
pursuant to, Section 5.06(a) of the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of April 15, 2007 between John Deere Owner Trust
2007, John Deere Receivables, Inc. and John Deere Capital Corporation, (iii)
Schedule F hereto complies with the requirements of, and is delivered pursuant
to, Section 5.06(a) of the Sale and Servicing Agreement, and (iv) Schedule G
hereto complies with the requirements of, and is being delivered pursuant to,
Section 5.04(b) of the Sale and Servicing Agreement.

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Assistant Secretary

 

 

 

--------------------------------------------------------------------------------



SCHEDULE E

Statement to Certificateholder

pursuant to Section 5.06(a)

Payment Date: __________________________

(1)

Amount of principal being paid or distributed:

 

(a)

Class A-1 Notes:

per $1,000 original principal amount:

 

(b)

Class A-2 Notes:

per $1,000 original principal amount:

 

(c)

Class A-3 Notes:

per $1,000 original principal amount:

 

(d)

Class A-4 Notes:

per $1,000 original principal amount:

 

(e)

Certificate:

per $1,000 original principal amount:

 

(f)

Total:

(2)

(a)

Amount of interest being paid or distributed:

 

(i)

Class A-1 Notes:

per $1,000 original principal amount:

 

(ii)

Class A-2 Notes:

per $1,000 original principal amount:

 

(iii)

Class A-3 Notes:

per $1,000 original principal amount:

 

(iv)

Class A-4 Notes:

per $1,000 original principal amount:

 

(v)

Total:

(3)

(a)

Pool Balance at end of related Collection Period:

 

(b)

Note Value at end of related Collection Period:

 

(c)

Pool Face Amount at the end of related Collection Period:

 

--------------------------------------------------------------------------------



(4)

After giving effect to distributions on this Payment Date:

 

(a)

(i)

Outstanding principal amount of

Class A-1 Notes:

 

(i)

Outstanding principal amount of Class A-2 Notes:

 

(iii)

Outstanding principal amount of Class A-3 Notes:

 

(iv)

Outstanding principal amount of Class A-4 Notes:

 

(b)

Certificate Balance:

(5)

Amount of Servicing Fee:

per $1,000 original principal amount of Notes and Certificate:

(6)

Amount of Administration Fee:

(7)

Aggregate Purchase Amounts for Collection Period:

(8)

(i)

Amount in Reserve Account:

 

(ii)

Specified Reserve Account Balance:

(9)

(i)

Scheduled Payments of Receivables 60 days or more past due:

(ii)      Scheduled Payments of Receivables 60 days or more past due as a
percent of the Pool Balance, at the end of the related Collection Period:

(10)

(i)

Face Amount of Receivables 60 days or more past due:

 

(ii)

Face Amount of Receivables 60 days or more past due as a percent of the Pool
Face Amount at the end of the related Collection Period:

 

(iii)

Face Amount of Receivables 60 days or more pas due as a percent of the Pool
Balance at the end of the related Collection Period:

 

(iv)

Rolling three month 60 days or more past due as a percent of Pool Balance
(Average Delinquency Ratio):

(11)

(i)

Aggregate amount of net losses for the collection period:

 

(ii)

Cumulative amount of net losses:

 

(iii)

Cumulative net losses as a percent of initial Pool Balance (Cumulative Net Loss
Ratio):

 

--------------------------------------------------------------------------------



(12)

If the Payment Date is in April 2009 or October 2009:

 

(i)

Average Delinquency Ratio Test is met:

Yes

No

 

(ii)

Cumulative Net Loss Ratio Test is met:

Yes

No

 

(iii)

Specified Reserve Reduction Trigger is met:

Yes

No

 

(iv)

Reserve Account reduction as a result of Specified Reserve Reduction Trigger:

 

--------------------------------------------------------------------------------





SCHEDULE F

Statement for Noteholders

pursuant to Section 5.06(a)

 

Payment Date: _______________________

 

(1)

Amount of principal being paid on Notes:

 

(a)

Class A-1 Notes:

per $1,000 original principal amount:

 

(b)

Class A-2 Notes:

per $1,000 original principal amount:

 

(c)

Class A-3 Notes:

per $1,000 original principal amount:

 

(d)

Class A-4 Notes:

per $1,000 original principal amount:

 

(e)

Total:

(2)

(a)

Amount of interest being paid on Notes:

 

(i)

Class A-1 Notes:

per $1,000 original principal amount:

 

(ii)

Class A-2 Notes:

per $1,000 original principal amount:

 

(iii)

Class A-3 Notes:

per $1,000 original principal amount:

 

(iv)

Class A-4 Notes:

per $1,000 original principal amount:

 

(v)

Total:

(3)

(a)

Pool Balance at end of related Collection Period:

 

(b)

Note Value at end of related Collection Period:

 

(c)

Pool Face Amount at the end of related Collection Period:

 

--------------------------------------------------------------------------------



(4)

After giving effect to distributions on this Payment Date:

 

(a)

(i)

Outstanding principal amount of

Class A-1 Notes:

 

(iv)

Outstanding principal amount of Class A-2 Notes:

 

(iii)

Outstanding principal amount of Class A-3 Notes:

 

(iv)

Outstanding principal amount of Class A-4 Notes:

 

(b)

Certificate Balance:

(5)

Amount of Servicing Fee:

per $1,000 original principal amount of Notes and Certificate:

(6)

Amount of Administration Fee:

(7)

Aggregate Purchase Amounts for Collection Period:

(8)

(i)

Amount in Reserve Account:

 

(ii)

Specified Reserve Account Balance:

(9)

(i)

Scheduled Payments of Receivables 60 days or more past due:

 

(ii)

Scheduled Payments of Receivables 60 days or more past due as a percent of the
Pool Balance, at the end of the related Collection Period:

(10)

(i)

Face Amount of Receivables 60 days or more past due:

 

(ii)

Face Amount of Receivables 60 days or more past due as a percent of the Pool
Face Amount at the end of the related Collection Period:

 

(iii)

Face Amount of Receivables 60 days or more pas due as a percent of the Pool
Balance at the end of the related Collection Period:

 

(iv)

Rolling three month 60 days or more past due as a percent of Pool Balance
(Average Delinquency Ratio):

(11)

(i)

Aggregate amount of net losses for the collection period:

 

(ii)

Cumulative amount of net losses:

 

(iii)

Cumulative net losses as a percent of initial Pool Balance (Cumulative Net Loss
Ratio):

 

--------------------------------------------------------------------------------



(12)

If the Payment Date is in April 2009 or October 2009:

 

(i)

Average Delinquency Ratio Test is met:

Yes

No

 

(ii)

Cumulative Net Loss Ratio Test is met:

Yes

No

 

(iii)

Specified Reserve Reduction Trigger is met:

Yes

No

 

(iv)

Reserve Account reduction as a result of Specified Reserve Reduction Trigger:

 

 

--------------------------------------------------------------------------------



SCHEDULE G

Instructions to the Trustee for payments and deposits pursuant to Section 5.04
(b) of the Sale and Servicing Agreement:

Payment Date: ____________________

(i)

Payment of Servicing Fee (including any previously

unpaid Servicing Fees) to Servicer: ____________________

(ii)

Payment of Administration Fee to Administrator: ____________________

(iii)

Accrued and unpaid interest on the Notes for such

Payment Date: ____________________

(iv)

Note Monthly Principal Distributable Amount to be deposited into

Note Distribution Account: ____________________

(v)

Deposit to Reserve Account to increase the amounts on deposit in the Reserve
Account to the Specified Reserve Account Balance: ____________________

(vi)

Certificate Monthly Principal Distributable Amount to be deposited into
Certificate Distribution Account: ____________________

(vii)

Deposit to Reserve Account: ____________________

 

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

Servicing Criteria

 

The assessment of compliance to be delivered by the Indenture Trustee shall
address the criteria identified below.

 

Regulation AB Reference

Servicing Criteria

 

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization are separately
maintained (e.g. with respect to commingling of cash) as set forth in the
transaction agreements.

 

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) under the Exchange Act.

 

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 

 

 

 

 